UFA LOPOLA
7 MANAGEMEN T ETUDE SOCIO-ÉCONOMIQUE

TABLE DES MATIERES

LISTE DES ABRÉVIATIONS...

PRÉAMBULE

TERMES DE REFERENCE

PRÉSENTATION DE LA ZONE D'ÉTUDE.

1.1 Données générales ne es
1.1.1 Situation géographique de l'UFA Lopola.
1.1.2 Limites et superficie de l'UFA Lopola …
1.18 Cadre national institutionnel de la gestion de l’environnement
1.1.4 Cadre juridique national et international...

1.2 Données environnementales de l’'UFA LOPOLA
1.2.1 Milieu physique...
1.2.2 Milieu biologique...

2. DÉMARCHE METHODOLOGIQUE UTILISÉE LORS DE L'ÉTUDE SOCIO-ECONOMIQUE. 20

2.1 Préparation de l’enquête.…..............…

2.2 Collecte des informations de base :

2.3 Enquêtes de terrain

2.4 Saisie, traitement des données et rédaction du rapport d'étude

8. RESULTATS DE L’'ETUDE SOCIO - ECONOMIQUE

3.1 Caractéristiques de l’environnement socio-économique et culturel des populations

riveraines de l’ufa lopola .…
8.1.1 Structure administrative et organisation territoriale...
3.1.2 Données démographiques
3.1.3 Infrastructures et équipements collectifs .

3.2 La contribution de bpl au développement socio-économique local...

3.2.1 Caractéristiques principales de Bois et Placages de Lopola

3.2.2 Personnel de BPL..... enne DRE RER enr BE
3.2.3 Conditions d'accès aux équipements et infrastructures dans les villages de la zone du
projet 37
3.2.4 Premier bilan de la contribution actuelle de BPL au développement socio-économique local
42
3.3 Modes locaux de coexistence et de gestion des ressources forestières... 46

8.3.1 La gestion traditionnelle des ressources et espaces forestiers 46

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 1
UFA LOPOLA
7 MANAGEMEN T ETUDE SOCIO-ÉCONOMIQUE

3.8.2 Coexistence des utilisations des espaces et ressources forestières entre l'exploitant et les

populations locales … 60

4. ORIENTATIONS DU PLAN D'AMÉNAGEMENT … 64

4.1 Contribution sociale de l’entreprise ….

4.2 Le plan d'aménagement et la gestion commune des espaces fore:
populations locales

4.2.1 Identification des zones d'exclusion de l'exploitation forestière : série de protection
4.2.2 Identification des espèces animales et végétales à statut particulier auprès des populations
locales 69

4.2.3 Identification des espaces forestiers conjoints nécessitant une concertation avec l’activité
d'exploitation forestière 71
4.2.4 Identification des activités alternatives et autres mesures d'accompagnement nécessitant
71

une concertation préalable avec BPL

5. PRINCIPAUX ENSEIGNEMENTS DE L'ÉTUDE SOCIO-ÉCONOMIQUE DE L'UFA LOPOLA
73

6. CONCLUSION

7. RÉFÉRENCES BIBLIOGRAPHIQUES....

LISTE DES TABLEAUX

LISTE DES CARTES

LISTE DES PHOTOS

ANNEXES

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 2
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

LISTE DES ABRÉVIATIONS

ANAC Agence Nationale de l'Aviation Civile

ACNL Association pour la Conservation de la Nature Likouala

BPL Bois et Placages de Lopola

cPp1 Cours Préparatoire 1°"° Année

CM2 Cours Moyen 2°"° Année

CRISTAL Compagnie Recherche Industrie Transformation Agro-Forestière De La Likouala
FRM Forêt Ressources Management

FHDDL Fondation Henri Djombo pour le Développement de la Likouala
ITBL Industrie de Transformation des Bois de la Likouala

MEFE Ministère de l'Economie Forestière et de l'Environnement
ONG Organisation Non Gouvernementale

PAFT Plan d'Action Forestier Tropical

PENL Produits Forestiers Non Ligneux

UFA Unité Forestière D'aménagement

USLAB Unité de Surveillance et de Lutte Anti-Braconnage

WCS Wildlife Conservation Society

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 3
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

PRÉAMBULE

L'étude et enquête socio-économique, de l’UFA Lopola, a été dirigée par le coordonnateur principal de
la Cellule d'Aménagement de BPL, Georges Claver BOUNDZANGA, aidé de Catherine VIVIEN,
ingénieur de FRM.

Une mission d'appui technique du siège de FRM avait permis d'en définir le cahier des charges
(Cf. Annexe 1).

Les enquêtes de terrain ont été réalisées, au cours des mois d'octobre et novembre 2002, par une
équipe d’enquêteurs, recrutés localement et formés pour les fins de l'étude. La méthodologie et les
modules d'entretiens, documents utilisés au cours de ces enquêtes, sont en Annexe 1.

En raison, de l'important délai entre les premières enquêtes de terrain, et le dépôt pour validation du
présent document, des réactualisations ont dues être apportées. Pour des raisons de temps et
logistique seule certaines réactualisations ont pu être effectuée, et uniquement sur les populations des
deux sites BPL, Lopola et Lombo.

Le présent document constitue le rapport d'étude du diagnostic socio-économique dans et autour de
l'UFA Lopola, il est structuré en trois grands chapitres à savoir la méthodologie, les résultats et les
orientations possibles. Ces chapitres sont à leur tour répartis selon:

+ les caractéristiques de l'environnement socio-économique et culturel des populations de l'UFA
Lopola et de ses environs ;

+ la contribution de l’entreprise BPL au développement socio-économique local ;
+ les modes locaux de gestion des ressources forestières ;

+ les orientations du plan d'aménagement en matière de contribution sociale de l'entreprise et les
orientations du plan d'aménagement en matière de gestion concertée des espaces forestiers.

Ces travaux vont aider à cerner le concept de durabilité de l'aménagement des ressources forestières
de l'UFA Lopola et à déterminer la contribution de l'entreprise au développement socio-économique
local.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 4
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

INTRODUCTION

Le concept moderne d'aménagement forestier durable est étroitement lié à la prise de conscience
internationale en faveur de la préservation de la biodiversité, notamment sous les tropiques.
Symboliquement, on considère que le Sommet de la Terre, tenu à Rio en 1992 (Conférence des
Nations Unies sur l'environnement et le développement), et qui a vu la signature de la Convention sur
la Biodiversité, marque la naissance de cette préoccupation internationale forte.

Le sommet de Johannesburg, en 2002, témoigne de la maturation du concept de développement
durable, et de la nécessaire complémentarité à trouver entre lutte contre la pauvreté et protection de
l'environnement, déjà clairement exprimé dans le Principe 1 de la déclaration de Rio sur
l'environnement et le développement « Les êtres humains sont au centre des préoccupations relatives
au développement durable ».

En matière de gestion de forêts, l'Article 2b des « Principes forestiers non juridiquement contraignants
mais faisant autorité » publiés à Rio en 1992 stipule que « les ressources et les terres forestières
doivent être gérées d'une façon écologiquement viable afin de répondre aux besoins sociaux,
économiques, écologiques, culturels et spirituels des générations actuelles et futures ».

L'aménagement forestier durable, tel qu’il s'entend aujourd’hui, couvre plusieurs dimensions, parmi
lesquelles la dimension sociale tient une place prépondérante. L'un de ses objectifs est le
développement durable et l'amélioration des conditions de vie des populations et de la main d'œuvre
de l’entreprise, tout en permettant l'exercice de leurs droits d'usage dans le cadre d'une gestion
durable des ressources forestières.

La République Démocratique du Congo s'inscrit totalement dans cette démarche internationale de
gestion durable des écosystèmes forestiers et de lutte contre la pauvreté, à travers sa législation.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 5
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

TERMES DE REFERENCE

Les « Termes de Référence pour la réalisation des études complémentaires à l'élaboration des Plans
d'Aménagement des concessions forestières et des aires protégées » approuvés en mars 2006
permettent de fixer les objectifs spécifiques d’une étude socio-économique. La présente étude a été
conduite en conformité avec les « Termes de Référence ».

Le présent rapport constitue l'étude socio-économique de l'UFA Lopola, et présente un outil
indispensable pour la préparation du Plan d'Aménagement de l'UFA. Le volet social de
l'Aménagement a pour objectifs de :

+ faire le bilan diagnostic des communautés locales et autochtones vivant dans et /ou autour des
Unités Forestières d'Aménagement ;

+ impliquer ces communautés dans la gestion des ressources forestières et fauniques ;
+ proposer des mesures visant le développement des communautés locales ;

+ améliorer les conditions de vie et de travail du personnel et de leurs ayants droit.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 6
UFA LOPOLA
dB: MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

PRÉSENTATION DE LA ZONE D'ÉTUDE

1.1 DONNÉES GÉNÉRALES

1.1.1 Situation géographique de l’UFA Lopola

L'UFA Lopola est située au nord de la République du Congo, dans la région administrative de la
Likouala, entre les latitudes 2°80’ et 3°20' Nord et les longitudes 16°85’ et 17°60' Est (dans les limites
définies par le Plan d'Aménagement).

Elle fait partie du Secteur Forestier Nord, dans la zone Il (Ibenga-Motaba)

Elle est entourée par par différentes UFA, l'UFA Mokabi (Société MOKABI S.A.) à l'Ouest, l'UFA
Mimbeli (société ITBL) au Nord Est et l'UFA Ipendja (société Thanry Congo) au Sud est. (Cf. Carte 1).
L'UFA est couverte par quatre cartes topographiques au 1 :200 000°"° (feuilles de Bayanga,
Bérandjoko, Gandou et Nola), publiées à la fin des années soixante. Les références des cartes et leur

localisation sont indiquées dans le Tableau 1.

Tableau 1 : Cartes topographiques couvrant l’'UFA Lopola

Carte Nom de la feuille Localisation
NA 33 XVII Bayanga Sud — Ouest
NA 33 XVIII Gandou Sud - Est
NA 33 XXII Nola Nord — Ouest
NA 33 XXIV Bérandjokou — Mbaïki Nord — Est

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 7
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Carte 1 : Situation géographique de l’UFA Lopola

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 8
FORET UFA LOPOLA
RESSOURCES 2
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

1.1.2 Limites et superficie de l’UFA Lopola

Les nouvelles limites officitelles de l'UFA Lopola sont établies par l'arrêté n°5863/MEFPRH/DGEF/DF-
SIAF du 6 juin 2002, soit :

+ au Nord-Est : la rivière Ibenga ;

+ au Sud: la rivière Dibo, prolongée jusqu'à lpendja à son intersection avec le parallèle 2°48’ N. Par
ce parallèle en direction de l'Ouest jusqu’à son intersection avec la rivière Lola ;

+ à l'Ouest : la rivière Lola jusqu'à son intersection avec le parallèle 3*01'N ;

+ au Nord-Ouest : une droite orientée géographiquement suivant un angle de 304° jusqu’à son
intersection avec Ibenga.

Ces documents officiels attestent à l'UFA une superficie de 199 900 hectares.
La superficie cartographiée sur SIG en utilisant une projection UTM (fuseau 33) est de
195 509 hectares dont 177 547 ha en production.

1.1.3 Cadre national institutionnel de la gestion de l’environnement

Institutionnellement, la gestion du patrimoine forestier national est du ressort du Ministère de
l'Economie Forestière et de l'Environnement (MEFE),' l'un des trente-trois ministères du
Gouvernement de la République du Congo. ( cf Organigramme présenté dans le Tableau 2)

Tableau 2 : Constitution du Ministère de l'Economie Forestière et de l'Environnement (en 2005?)

Constitution du Ministère de l'Economie Forestière et de l’Environnement
Bureau coopération pays

Service de la coopération développés
bilatérale Bureau coopération pays en
Direction de la voie de développement
coopération Bureau coopération avec les
Cabinet Service de la coopération | ONG et autres ministères
multilatérale Bureau coopération

multinationale
Bureau des études

Direction de Service de l'exploitation Bureau de l'exploitation
l'informatique Bureau de la formation
Service technique Bureau maintenance

Le Décret 98/175 crée en 1998 le nouveau « Ministère de l'Economie Forestière et de l'Environnement ».
2 Basé sur l'Audit Organisationnel Des Structures De L'administration Forestière Bilan - Diagnostic, par AGRECO
en juin 2005.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 9
FORET UFA LOPOLA
Ko RESSOURCES h
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Constitution du Ministère de l'Economie Forestière et de l’Environnement

Bureau des nouvelles
technologies

Direction des Service des études

études et de la

planification Service de la planification
Direction du Fonds | Service de la programmation
forestier Service de la comptabilité

Direction du Fonds | Service de la programmation
pour la protection
de l’environnement

Service de la comptabilité

Secrétariat

Division administrative et financière

Inspection de la Division de la forêt
forêt Division de la valorisation des produits forestiers
Inspection de la Division de la faune
faune et des aires Division des aires protégées
Inspection protégées
générale Inspection des Division du contrôle administratif
affaires Division du contrôle juridique
administratives,
juridiques et Division du contrôle financier
financières
Inspection de la Division de l'évaluation des politiques et des programmes

préservation de

l'environnement Division du contrôle technique

Secrétariat

Service archive et documentation

Direction de la Service de l’environnement industriel
prévention des

pollutions et de
l'environnement
urbain

Direction du droit | Service de droit et de la coopération
de l'éducation à
l'environnement et | Service de l'éducation à l’environnement

Service de l'assainissement et de la qualité de la vie

Direction de la coopération
générale de Direction de la Service des écosystèmes aquatiques
l'environnement | conservation des
écosystèmes Service des écosystèmes forestiers et savanicoles
naturels
Direction des Service administratif et du personnel
affaires
administratives et | Service des finances et du matériel
financières
cn Service administratif et financier
Directions ñ Z F ñ =
ae Service de la prévention de pollutions et de la conservation
régionales
(départementales) de la nature g z —— n
Service du droit et de l'éducation à l’environnement
Direction Secrétariat
générale de Service archive et Bureau archives
l'économie documentation Bureau de la documentation

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 10
FORET

À 2) RESSOURCES
k MANAGEMENT

UFA LOPOLA

ETUDE SOCIO-ÉCONOMIQUE

‘

Constitution du Ministère de l'Economie Forestière et de l’Environnement

forestière

Bureau de la reprographie et
publication

Direction des
forêts

Service de la gestion
forestière

Bureau de la législation et
réglementation forestière

Bureau recouvrement

Bureau du contentieux et
poursuite judiciaire

Bureau de la logistique et de
la statistique forestière

Service des inventaires et
des aménagements
forestiers

Bureau de la topographie et
cartographie

Bureau inventaire et
traitement des données

Bureau des aménagements
forestiers

Service de la sylviculture, de
l’agroforesterie et de la
foresterie communautaire

Bureau de la sylviculture et
de la recherche forestière

Bureau agroforesterie et
foresterie communautaire

Service de la conservation
des eaux

Bureau de la gestion des

Bureau de l'évaluation des
ressources hydriques

ressources hydriques

Direction de la
faune et des aires
protégées

Service de la conservation et
de la gestion de la faune

Bureau de la gestion de la
faune

Bureau de la chasse

Bureau du contentieux et
recouvrement

Service des inventaires et
des aménagements de la

Bureau zoologique

Bureau inventaire et

aires protégées

faune aménagement
Service des parcs et des Bureau études et
p recherches

Bureau parcs et réserves

Direction de la
valorisation des
ressources
forestières

Secrétariat

Service des industries du
bois

Bureau des techniques de
transformation du bois

Bureau de la réglementation
et de la planification des
industries du bois

Bureau de la normalisation,
du classement et de la
commercialisation du bois

Service de la valorisation des
produits forestiers non
ligneux

Bureau des techniques de
valorisation des produits
forestiers non ligneux

Bureau du conditionnement
et de la commercialisation
des produits forestiers non
ligneux

Direction
administrative et

Service administratif et du
personnel

Bureau de l'administration et
personnel

UFA LOPOLA - FRM - 2003 - Actualisation 2007

Page 11
FORET

Ko RESSOURCES
MANAGEMENT

UFA LOPOLA

ETUDE SOCIO-ÉCONOMIQUE

‘

Constitution du Ministère de l'Economie Forestière et de l’Environnement

financière Bureau congé et
avancement
Bureau de relation
extérieures
Service des finances et du Bureau matériel
matériel Bureau budget d'État
Service administratif et financier
Directions Service des forêts
régionales

(départementales)
de l'économie
forestière

Service de la faune et des aires protégées

Service de la valorisation des ressources forestières

Service des études et de la planification

Les brigades

Direction du parc
zoologique

Service administratif et du
personnel chargé des relations
publiques

Bureau AP

Bureau RC

Bureau relation publique

Bureau archive et
documentation

Service zoologique

Bureau aménagement et
entretien

Bureau zoologique

Service de Santé et de
Nutrition

Bureau de santé animale

Bureau de nutrition

Parcs et réserves

Service national

Service technique

de reboisement | Direction Service administratif et du personnel
(O.S.T. avec Service financier et comptable
Comité de Stations de reboisement
gestion) Agences
Cent tional Secrétariat
d'in ie us Service des inventaires et Bureaux à venir
 nventaire e d'aménagement des forêts

d'aménagement p = .

irecti Service des inventaires et x :
des ressources | Direction ramé Bureaux à venir

x d'aménagement de la faune
forestières et Service cartographique et
fauniques : grapniq Bureaux à venir
photo-interprétation
(0:ST: avec Service administratif
Comité de . : ar Bureaux à venir
: financier et du matériel
gestion)
Les antennes

Service national Secrétariat
de contrôle des Service technique Bureaux à venir
produits k Direction Service des statistiques Bureaux à venir
forestiers à Service administratif et Bi à à
l'exportation financier ureaux à venir
(O.S.T. avec
Comité de Les antennes
gestion)

UFA LOPOLA - FRM - 2003 - Actualisation 2007

Page 12
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

1.1.4 Cadre juridique national et international

La forêt congolaise, l'environnement, et les droits des habitants sont régis par un large panel de textes
légaux et réglementaires. Nous reprenons ici seulement les principaux textes concernant
l'environnement et la gestion de la forêt (liste non nécessairement exhaustive).

Engagements internationaux

Le Congo est membre de divers organismes internationaux environnementaux et forestiers et a
participé à plusieurs conférences relatives à la gestion durable de la forêt :

-_ OIBT (Organisation Internationale des Bois Tropicaux),
-_ UICN (Union Internationale pour la Conservation de la Nature),
-__ OAB (Organisation Africaine des Bois),

- CEFDHAC (Conférence sur les Ecosysièmes des Forêts Denses et Humides d'Afrique
Centrale).

Le Congo a ratifié plusieurs protocoles et conventions relatifs à la protection de l'environnement. Les
accords ou conventions ratifiés par le Congo sont les suivants :

CITES (Convention sur le commerce international des espèces de faune et de flore sauvages
menacées d’extinction)

Ratifiée par la loi n°34/82 du 7 juillet 1992, adhésion par le Congo le 31-01-1983.

Convention sur la Diversité Biologique, PNUE, Rio 1992

Ratifiée par la loi n° 29/96 du 25 Juin 1996.

Convention cadre sur les changements climatiques

Ratifiée par la loi n° 26/96 du 25 Juin 1996.

Convention sur la lutte contre la désertification

Ratifiée par la loi n° 8-99 du 8 janvier 1999.

Convention de Ramsar (Convention relative aux zones humides d'importance internationale,
particulièrement comme habitats de la sauvagine)

Ratifiée par la loi n° 28/96 du 25 juin 1996

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 13
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Cadre juridique national

Le domaine forestier national comprend le domaine forestier de l'Etat et le domaine forestier des
personnes privées.

Le domaine forestier de l'Etat comporte 8:

- le domaine forestier permanent, qui est constitué des forêts du domaine privé de l'Etat, des
forêts des personnes publiques, des forêts des communes et des autres collectivités locales ou
territoriales (forêts de protection, de conservation naturelle, de production, récréatives,
expérimentales, etc.) ;

- le domaine forestier non permanent, constitué de forêts protégées, n'ayant pas fait l'objet de
classement. Il constitue le domaine public de l'État.

- le domaine forestier national est subdivisé en secteurs (Nord, Centre et Sud), en zones, et en
Unités Forestières d'Aménagement (UFA). L'UFA Lopola, attribuée à BPL, fait partie de la
zone | (Likouala) du secteur forestier Nord.

La « Loi n° 16/2000 du 20 novembre 2000 portant code forestier », le « Décret d'application n° 2002-
437 du 31 décembre fixant les conditions de gestion et d'utilisation des forêts » et les « Directives
nationales d'aménagement durable des forêts naturelles du Congo » sont les principaux documents
fixant les conditions juridiques de la gestion et de l’utilisation des forêts de production.

Cadre juridique de l’environnement

- Loi n°003 /91 du 03/04/1991 sur la protection de l'environnement ;

-_ Arrêté n° 103 du 30/01/1984 fixant les dispositions relatives à l'exportation des produits de la
faune et de la flore sauvage ;

-_ Décret n° 86/775 du 7/06/86 rendant obligatoires les études d'impact sur l'environnement.

Cadre juridique de la gestion durable de la faune sauvage

- Loi 48/83 du 21/04/1983 définissant les conditions de la conservation et de l'exploitation de la
faune sauvage ;

- Loi 49/83 du 21/04/1983 fixant les différentes taxes prévues par la loi n° 48/83 du 21/04/83
définissant les conditions de la conservation et de l'exploitation de la faune sauvage ;

# Loi n°16-2000 du 20 novembre 2000 portant code forestier, titre Il

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 14
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

-_ Décret n° 85/879 du 06/07/1985 portant application de la loi 48/83 du 21/4/83 définissant les
conditions de la conservation et de l'exploitation de la faune sauvage ;

- Acte n° 114 du 24/06/1991 portant interdiction de l'abattage des éléphants en République du
Congo ;

-_ Arrêté n° 3772 du 12/08/1972 fixant les périodes d'ouverture et de fermeture de la chasse ;

- Arrêté n° 3863/ MEF/ SGEF/ DCPP du 18/05/1983 déterminant les animaux intégralement
protégés et partiellement protégés prévus par la loi 48/83 du 21/04/1983 de conservation et
d'exploitation de la faune sauvage ;

-_ Arrêté n° 3282 du 18/11/1991 portant protection absolue de l'éléphant sur toute l'étendue de la
République du Congo.

Cadre juridique relatif aux plantes protégées

-_ Loin° 003/ 91 du 23/4/91 sur la protection de l'environnement, dont l’article 18 : "protection des
espèces rares ou menacées de disparition (flore) ", et l’article 20 : ‘interdiction de destruction/
mutilation/exportation des espèces protégées sauf pour des raisons scientifiques ou
administratives".

Règlement intérieur de la Société BPL

- Le règlement intérieur de BPL, en Annexe 6, adopté le 14 août 2001, n’incluant pas de
disposition relative à la gestion durable de la faune et la lutte anti-braconnage, une note
circulaire de juillet 2002 le complète dans ces domaines.

1.2 DONNÉES ENVIRONNEMENTALES DE L'UFA LOPOLA

1.2.1 Milieu physique

1.2.1.1 Relief et hydrographie

L'UFA Lopola est située sur un plateau dont l'altitude varie entre 350 et 540 mètres. Son point
culminant se situe au nord-ouest de l'UFA, et son point le plus bas sur la rivière Ibenga, qui limite
l'UFA à l’est. Le pendage général est orienté nord-ouest / sud-est.

De petits cours d’eau sillonnent et érodent ce plateau, créant des zones relativement pentues aux
abords des rivières. Ces zones pentues ne représentent qu'une part très réduite de la surface totale,

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 15
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

et par conséquent, autorisent à ne considérer qu’une seule zone géomorphologique sur le territoire de
l'UFA.

D'autre part, les fonds de ces petites vallées encaissées sont occupés par des zones marécageuses
réduites.

L'UFA est entièrement située dans le bassin versant de l'Oubangui, affluent majeur du fleuve Congo.
Les principales rivières traversant l'UFA sont la Lombo, la Lopéla et la Mandzamba (qui devient
Ipendja au sud), et les principales rivières qui la bordent sont, la Lola, à l’ouest, l'Ibenga à l’est et la
Dibo au sud-est. Les eaux de ces rivières s’écoulent en direction du sud-est, vers l'Ibenga, l’Ipendja et
la Motaba, affluents de l'Oubangui.

1.2.1.2 Données climatiques

Le climat qui règne dans la région s'apparente aux climats équatoriaux et tropicaux humides du type
guinéen forestier. Dans la Likouala, il existe deux sous-climats : oubanguien et équatorial congolais.

L'UFA Lopola est sous le régime du sous-climat oubanguien. Celui-ci est caractérisé par :

+ une pluviométrie de l’ordre de 1 500 à 1 600 mm par an (avec cependant une amplitude totale
possible de 1 200 à 2 000 mm), sans mois sec, avec seulement 1 ou 2 mois de pluviométrie
inférieure à 50 mm (février et/ou décembre). Pour la période 1992 — 2001, la moyenne annuelle
de précipitations est de 1 500 mm d’eau pour la station météorologique d’Impfondo, avec une
variation entre 1 200 et 1 800 mm (extrêmes enregistrés, respectivement, pour les années 1996 et
2000).

+ la température moyenne mensuelle oscille entre 25°C et 27°C avec des extrêmes de 13°C en
janvier (à l'aube) et 40°C en mars - avril (au midi solaire).

+ il existe une saison sèche principale, mais relative, de mi-décembre à fin février, un
ralentissement des pluies en juin - juillet et un maximum de précipitations en octobre.

+ l'humidité moyenne à 12 heures oscille entre 70% au début de l’année et 90% en juin. L'humidité
atmosphérique est élevée durant toute l'année, y compris au cours des saisons sèches. Les vents
sont faibles, sauf au moment des orages de saison des pluies.

La pluviométrie élevée constitue, pendant les mois les plus arrosés, un frein à l'exploitation forestière,
car les routes et les pistes peuvent devenir glissantes ou former des bourbiers. Elle est également à
l'origine de risques d’érosion sur les thalwegs dénudés, naturellement où par l'exploitation, où des
ravinements importants peuvent se développer, en association avec un important colluvionnement en
direction des cours d’eau.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 16
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Le climat a une influence forte sur la végétation :

+ la pluviométrie élevée et une humidité atmosphérique forte expliquent la colonisation de
l'ensemble de l'UFA par la forêt dense humide équatoriale (cf. Figure 1 et Tableau 3),

+ les vents violents soufflant lors des orages de saison des pluies peuvent déstabiliser des
peuplements et jouer un rôle important dans la dynamique des écosystèmes.

Les années 1993 et 1997 ont été éliminées des données de ce graphique parce qu'incomplètes
(années d'instabilité politique au Congo).

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 17
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

moyenne | moyenne
Mois | 1002 | 1903 | 1604 | 1005 | 1006 | 1007 | 1008 | 1990 | 2000 | 2001 | roia |"°""""e) 52
(toutes | 1993 et
années) | 1997
Janvier 120| 176] 144] 52] o| 19] o| a7| 209] 45| 672] 67 60
Février 3] ol] 14] 28| 105] 15] 27] 122[ 58] 7o| 451] 45 55
Mars 84| o| 70] 116] 145] ao] 13] 23] 130] 58] 728| 73 El
Avril 132| _o| 130] o7| 177] 261| 168] 150] 176] 340| 1635] 164 172
Mai ao| _o| 156] 74] 102] 145] 81] 173] 142] go] oo3| 9 106
Juin 264| 162] o| 143] 77] 44] 156] 150| 191| 192] 1379] 138 147
Juillet 64| 147| 111] 142] 129 85| 182] 159| 105] 1124] 125 122
Août 132| 176| 265| 8o| 190 268| 205] 289| 91] 1705] 189 191
Septembre | 288] o| 292| 176| 140 128] 6o| 214] 182] 1480] 164 185
Octobre 102] _o| 207| 250] o 183| 170] 205| 186| 1303] 145 163
Novembre o| _o| o7| 130| 14 249] 224] 125] 228] 1197| 133 150
Décembre ao| o| o| ao] 44 67| 79] 78] o6| 511] 57 64
Total annuel | 1278 | 661] 1513] 1386] 1253] 564] 1420 | 1625 | 1796 | 1682 1494

Tableau 3 : Répartition des précipitations mensuelles moyennes à Impfondo -— période 1992 -
2001 (en mm par mois). Source : CTFT, 1973-1976, inventaires du Nord Congo.

Précipitations
(mm)
250

200

150
10

Janvier Février Avril Juin dulet Août Septembre Ociobre Novembre Décembre

Figure 1 : Répartition des précipitations mensuelles moyennes à Impfondo - période 1992 -
2001 (en mm par mois). Source : CTFT, 1973-1976, inventaires du Nord Congo.

UFA LOPOLA - FRM - 2003 - Actualisation 2007 Page 18
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

1.2.2 Milieu biologique

1.2.2.1 La forêt du Congo ‘

La République du Congo est située au centre de l'Afrique, à cheval sur l'Equateur, entre les latitudes
4°19’ Nord et 5°03’ Sud et entre les longitudes 12°01’ Ouest et 17°50’ Est. Le territoire congolais
s'étend sur 342 000 Km”.

Le domaine forestier congolais couvre 20 millions d'hectares (110°"° des forêts denses d'Afrique
Centrale, 60% du territoire national) dont 14 millions sont des forêts sur sol ferme, le reste étant
composé de forêts marécageuses ou inondées.

La forêt est répartie en trois grands massifs :

+ le massif du Kouilou - Mayombe, sur la côte atlantique, au sud du pays, s'étend sur 1,5 million
d'hectares.

+ le massif du Chaillu - Niari, également situé dans le Sud, couvre une superficie de 3,5 millions
d'ha.

+ le massif forestier du Nord Congo, de loin le plus vaste par sa superficie, 15 millions d’ha,
constitue l'avenir forestier du Congo, notamment par ses ressources en bois d'oeuvre. C'est le
domaine des Méliacées, Sapelli (Entandrophragma cylindricum) et Sipo (Entandrophragma utile)
en particulier, et de certaines légumineuses, comme le Wenge (Milletia laurent). C'est aussi
uniquement dans ce seul massif que l’on trouve l’Ayous (Triplochiton scleroxylon) et l’Afrormosia
(Pericopsis alata).

+ Les massifs du Kouilou-Mayombe et du Chaillu-Niari constituent la zone de prédilection de
l'Okoumé (Aucoumea Klaineana), absent du reste du pays.

Dans le but de préserver la diversité biologique, la République du Congo protège 11% de son territoire
national grâce à un important réseau d’aires protégées : trois Parcs Nationaux, onze Réserves de
Faune pour une superficie totale de 3,7 millions d'hectares.

4 Les chiffres cités dans ce chapitre et le suivant proviennent du MEFE (http:/www.minifor.com/)

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 19
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

2. DÉMARCHE METHODOLOGIQUE UTILISÉE LORS DE L’ÉTUDE SOCIO-
ECONOMIQUE

L'étude socio-économique afférente au plan d'aménagement de l'UFA Lopola s’est axée sur les cinq
volets suivants :

+ l'identification villageoise ;

+ la cartographie simplifiée des terroirs villageois ;

+ la gestion des ressources et des espaces forestiers ;

+ les modes d'exploitation des ressources et des espaces forestiers ;

+ __ les rapports entre la société Bois et Placages de Lopola (BPL) et les communautés villageoises ;
L'acquisition des données correspondant à ces différents volets de l'étude a permis la rédaction de ce
rapport.

La démarche méthodologique mise en place, a consisté en :

+ la préparation de l'enquête,

+ la collecte des informations de base,

+ les enquêtes de terrain,

+ la saisie, le traitement des données et la rédaction du présent rapport d'étude.

2.1 PRÉPARATION DE L'ENQUÊTE

Cette phase a servi à la préparation des documents de base (carte de situation, note de présentation,
fiches de collecte des données et questionnaires), la finalisation et la validation des questionnaires
(cf. Annexe 1) et la sélection et formation des enquêteurs.

2.22 COLLECTE DES INFORMATIONS DE BASE :

Cette collecte s’est faite auprès de certaines organisations publiques et privées installées dans la
région de la Likouala.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 20
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Il s’agit particulièrement de :

+ la représentation de l'Agence Nationale de l'Aviation Civile (ANAC) à Impfondo, pour les données
sur la pluviométrie et la température ;

+ les bureaux de la Préfecture de la Likouala (Impfondo), et de la Sous-préfecture d'Enyellé, pour
les données démographiques ;

+ la Direction Générale de Bois et Placages de Lopola (BPL), à Lopola, et la Direction Régionale de
l'Économie Forestière de la Likouala (DREF/Lik), à Impfondo, pour les données sur le cahier des
charges particulier et les autres contributions au développement socio-économique régional ou
local.

2.3 ENQUÊTES DE TERRAIN

Les enquêtes ont porté sur l'ensemble des villages et campements ayant une influence significative
sur l'UFA Lopola. Il s’agit des villages de Lopola, Bérandjokou, Mompoutou, et Linganga-Makao, mais
aussi du campement Kenga, qui dépend de Mindzoukou, et des autres campements qui présentent
des mouvements humains et commerciaux importants.

Ces enquêtes, qui ont donné lieu à une série de réunions et d'interview avec les populations, ont été
complétées par des visites et observations diverses de terrain (plantations, sites culturels particuliers,
forêts de lignage, etc.).

Le premier contact a été l’occasion de sensibiliser les autorités locales (chefs et sages des villages,
responsables des ONG, associations et autres institutions publiques et privées) sur les objectifs de
l'aménagement forestier et l'intérêt du diagnostic socio-économique.

La collecte des données sur le terrain a été effectuée par des agents formés pour la circonstance. Les
enquêteurs principaux, complétés dans chaque village par des aides et autres facilitateurs, choisis
parmi les autochtones par les autorités du village (chef du village et sages), ont utilisé la langue locale
(dialecte du village), pour discuter avec les populations.

2.4 SAISIE, TRAITEMENT DES DONNÉES ET RÉDACTION DU RAPPORT D'ÉTUDE

Cette phase, qui était précédée par des vérifications quotidiennes de la quantité et de la qualité des
informations collectées, a consisté en la mise en œuvre des opérations suivantes :

+ dépouillement et codification des fiches d'enquêtes ;
+ saisie des données ;
+ analyse des données ;

+ rédaction du rapport d'étude.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 21
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

3. RESULTATS DE L’ETUDE SOCIO - ECONOMIQUE

3.1  CARACTERISTIQUES DE L'ENVIRONNEMENT SOCIO-ECONOMIQUE ET CULTUREL DES
POPULATIONS RIVERAINES DE L'UFA LOPOLA

3.1.1 Structure administrative et organisation territoriale

Les villages et campements pris en compte sont ceux inclus dans les limites de l'UFA et ceux dont le
terroir de subsistance, au sens large, (chasse, pêche, lieux de cultes, patrimoine coutumier, lieux
sacrés, anciennes plantations.) est contigu aux limites de l'UFA, à savoir les villages et campements
riverains qui sont situés dans la zone d'influence de l'UFA.

Ceux-ci sont représentés sur la Carte 2. Il s’agit des bases vie de BPL (Lopola et Lombo), des villages
de Bérandjokou, Mompoutou et Linganga-Makao, des campements présents sur le territoire de l'UFA
Lopola (Kenga et Bokolé) et dans sa périphérie immédiate (campements de chasseurs).

Tous dépendent de la préfecture de la Likouala, qui a pour chef lieu Impfondo. Trois sous-préfectures
sont rattachées à la préfecture de la Likouala : Dongou, Enyellé et Epéna. Linganga-Makao dépend
de la sous-préfecture de Dongou, tandis que Bérandjokou, Mompoutou et Lopola dépendent de la
sous-préfecture d'Enyellé.

Dans la suite du rapport, le terme de « zone du projet » sera utilisé pour parler de l'UFA Lopola et sa
zone d'influence. Toutes les données utilisées ici sont relatives à cette zone. Les données des
campements sont groupées à celles des villages de la zone du projet dont ils dépendent. Le
campement Sombo, situé près de Liganga-Makao (campement de la société Thanry) n’a pas été
concerné par l'enquête.

L'ensemble des résultats de l'enquête socio-économique sont présentés en Annexe 2.

3.1.2 Données démographiques

3.1.2.1 Population de la zone du projet en 2002 et 2006

Il n'existe pas de données d’un recensement officiel couvrant l'ensemble de la zone du projet. En
2001, le recensement dans les districts d'Enyellé et de Dongou n’a pris en compte que la population
en âge de voter, sans distinction de sexe, des villages de Mompoutou, Bérandjokou et Liganga-
Makao. Ce recensement précédait les campagnes électorales présidentielle et législative de mars puis
de juin 2003.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 22
FORET

2 RESSOURCES
MANAGEMENT

UFA LOPOLA

ETUDE SOCIO-ÉCONOMIQUE

Les données de recensement des populations indiquées ici, sont celles fournies par l'enquête elle-
même après un comptage systématique dans les villages et campements de l'échantillon d'enquête
(Cf. Carte 2), menée en 2002 et complétée en 2006 en ce qui concerne les sites de BPL, soit Lopola
et Lombo. Il ressortait de cette enquête que la population totale de la zone du projet, fin 2006, est
d'environ 3 241 habitants. Sa répartition par classes d'âge, par groupe social et par nationalité se
présente comme indiquée dans les Tableaux 4, 5 et 6 et le Graphique 1 ci-après :

Tableau 4 : Effectifs et répartition de la population par classe d’âge, en nombre d'habitants
(2002 - fin 2006)

O4an | 240ans | 11-20 ans | 21-40 ans | 41-50 ans | °' "St Total en 2002
Villages plus
HirelHirlnHlr nHlrln|Fr | nl] Fr |) Fr |Générai

Lopola 34 | 35 [140] 137 | 202 | 155 | 140 | 95 | 74 | 63 | 26 | 24 |616| 509 | 1125
Lombo* 20 | 25 | 84 | 90 | 88 | 68 | 207 | o1 | 29 | 27 | 20 | 10 |538| 320 | 858
Bérandjokou | 4 | 13 | 37 | 30 | 20 | 14 | 35 | 87 | 19 | 13 | 21 | 20 | 136 | 186 | 272
Moumpoutou | 24 | 16 | 83 | 92 | 36 | 60 | 48 | 78 | 20 | 36 | 41 | 20 |261 | 811 | 572

Kenga titi 32) 2l4al4alt lo 3 [ne 20
Liganga-Makao | 25 | 21 | 55 | 45 | 33 | 50 | 74 | 46 | 7 | 16 | © | 13 |203 | 101 | 304
Total 108 | 111 | 400 | 413 | 382 | 358 | 506 | 351 | 162 | 156 | 117 | oo |1765| 1476 | 3241

% 83/34 [123] 127 | 11,8 | 110 | 184 | 10,8 | 50 | 48 | 3,6 | 28 |545| 454 | 100

% 67 25,0 228 29,2 64 54,5 | 454 | 100

$ Les données ont été actualisées en 2006 seulement sur les 2 sites de BPL, les autres données datent de 2002, date de

l'étude socio économique initiale.

UFA LOPOLA - FRM - 2003 - Actualisation 2007

Page 23

FORET
"21 RESSOURCES
MANAGEMENT

UFA LOPOLA

ETUDE SOCIO-ÉCONOMIQUE

Graphique 1 : Répartition de la population par classes d'âge (Données 2006):

Nombre d'habitants

1200

1000

800

600

400

200

51 ans et plus
41 - 50 ans
m21-40ans
O11-20 ans
m2-10ans
ÜO0-ian

50
137
235 =
56
ss
357 G
E
126 CZ
156
120
en 105
3z
em =
188 175
100
69 35 : 40
Lopola Lombo Bérandjokou  Mompoutou Makao

Tableau 5 : Effectifs et répartition de la population par groupe social (2002-2006)

Bantous Pygmées Autres Total
Villages
Hommes | Femmes | Hommes | Femmes | Hommes | Femmes | Hommes | Femmes | Général

Lopola 525 409 79 85 12 15 616 509 1125
Lombo ° 466 245 62 70 10 5 538 320 858
Bérandjokou 72 70 64 66 0 0 136 136 272
Moumpoutou | 162 175 99 136 0 0 261 311 572
Kenga 0 0 11 9° 0 0 11 9° 20
Higanga- 134 123 69 68 Q Q 203 191 394
Makao

Total 1359 1022 384 434 22 20 1765 1476 3241

% 41,9 31,5 11,8 13,4 0,7 0,6 54,5 45,5 100

$ Les données ont été actualisée en 2006 seulement sur les 2 sites de BPL, les autres données datent de 2002,

date de l'étude socio économique initiale.

UFA LOPOLA - FRM - 2003 - Actualisation 2007

Page 24

FORET
RESSOURCES
MANAGEMENT

UFA LOPOLA

ETUDE SOCIO-ÉCONOMIQUE

‘

Tableau 6 : Effectifs et répartition de la population par nationalité (2002-2006)

Congolaise | Centrafricaine | Cameroun Congolaise RDC Autres Total
Villages
H F H F H F H F H F H F Général
Lopola 374 | 351 | 96 66 | 4 | 3 130 74 |12] 15 | 616 | 509 | 1125
Lombo ? 363 | 276| 56 27 | t4| 6 95 6 10] 5 |538 | 320 | 858
Bérandjokou | 132 | 136 4 o | o | o 0 0 0 | o |136 | 136 | 272
Moumpoutou | 261 | 311 0 | o 0 o | o |261 | 311 572
Kenga 11 | 0 0 | o 0 o | o | 11 | 0 20
Higanga- 195 | 185 0 6 0 | o 5 0 3 | o |203 | 191 394
Makao
Total 1336 |1268| 156 | 99 | 18 | © 230 80 |25| 20 |1765/1476| 3241
% 412 |39,1| 48 3,1 | 0,6 | 0,3 | 7,1 2,5 |08|06 |5451455] 100

Le niveau d'éducation des populations résidentes de la zone du projet est donné dans le Tableau 7.

Tableau 7 : Niveau scolaire des populations de la zone du projet

Niveau scolaire

Villages
Néant Elémentaire Secondaire Supérieur Total
Lopola 200 162 161 24 547
Bérandjokou 195 76 1 272
Mompoutou 296 165 111 572
Kenga (Mindzoukou) 20 0 0 20
Liganga-Makao 214 122 52 394
Total 925 525 325 30 1 805
% 52,2 29,1 18,0 1,7 100

Les personnes ayant fait des études universitaires (niveau supérieur) se rencontrent à Lopola et
Liganga-Makao, où elles exercent des emplois pour BPL et WCS. Ces personnes ne représentent que
1,7% de la population résidente totale, ce qui est extrêmement faible. Environ 52% de la population

est analphabète.

Il ressort de ces données que :

+ La population de Lopola s'est très rajeunie depuis 2002, année où la classe d'âge des 21-40 ans,
classe des jeunes parents actifs, représentait lus de 50% de la population. Depuis, des familles
sont arrivées, se sont installées avec les chefs de famille qui travaillent à BPL. Désormais les
moins de 20 ans représentent 62% de la population de Lopola.

+ La construction de la scierie a nécessité l'installation d'un village d'ouvriers à proximité, à Lombo.
Ce village reste encore dominé par la classe d'âge 21-40 ans. La différence avec Lopola vient du

UFA LOPOLA - FRM - 2003 - Actualisation 2007

Page 25

FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

fait que ce site a été dès le départ construit selon un plan précis. Moins de personnes étrangères
à la société peuvent ainsi s'installer à Lombo, donc moins de familles.

+ Le village de Mompoutou a une population très jeune, avec 56% de personnes de moins de 20
ans.

+ La population du village de Bérandjokou est vieillissante, avec un aplatissement de sa courbe de
répartition qui montre un déficit des naissances. Les personnes de 41 ans et plus, sont
relativement nombreuses (27% de la population).

+ La population de la zone est relativement déséquilibrée entre hommes (55%) et femmes (45%).

Une large majorité de la population est congolaise, toutefois, on compte 20% d'étrangers
(majoritairement centrafricains et du Congo RDC).

De nombreux groupes ethniques cohabitent, les plus importants sont les Kaka, les Mboma, les
Bandjongo et les Baka. Les Bantous sont largement dominants en nombre (73% de la population)
sauf à Kenga qui est un campement pygmée. Les Pygmées sont toujours une population nomade et
donc difficile à recenser. Il est probable qu'ils soient un peu plus nombreux que ne le montrent les
effectifs du Tableau 5.

Malgré leur statut de « premiers occupants » des terres et des forêts, les Pygmées ne possèdent
aucun privilège et sont exclus des « droits de jouissance » par les Bantous. Dans l’ensemble, ils sont
asservis par les Bantous jouant un rôle de « maître » et les soumettant à divers travaux. Cet
assujettissement se fait ressentir sur l'organisation spatiale du village avec une ségrégation
résidentielle, chaque village Bantous ayant son ou ses « quartiers pygmées » à l'écart du village.

Ils sont généralement dévalorisés, victimes de préjugés, soumis à des interdits, mis à l'écart de
l'organisation politico-administrative et affectés par une dégradation du tissu socio économique.

Les différentes ethnies s'identifient par leur langue maternelle. Les langues les plus parlées, en
dehors du français, sont le Lingala (langue nationale des deux Congo), le Sango (langue nationale de
la RCA), le Ka-aka (particulièrement à Bérandjokou et Liganga-Makao), le Bondongo (surtout sur l'axe
de la Motaba), le Ba-aka (langue pygmée), le Lignélé (surtout sur l'axe de l’Ibenga).

A l'exception du Ka-aka et du Sango, les autres langues véhiculaires présentent de nombreuses
similitudes, ce qui facilite les échanges entre les villages et limite, en de nombreux cas, les conflits.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 26
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Carte 2 : Localisation des villages et campements de la zone du projet

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 27
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

3.1.2.2 Gestion des villages et dynamique associative

Les principaux villages de la zone du projet couvrent des superficies très variées, allant d'environ 45
hectares à 100 hectares.

L'implantation de ces villages a deux origines :

+ Bérandjokou, Makao et Linganga (devenu Linganga - Makao en 2000), Mindzoukou (dont dépend
le campement Kenga - créé en 1955), vers 1900 - 1903, puis Mompoutou 1940 — 1943 ont été
créés par des personnes fuyant les luttes claniques qui sévissaient à ces époques.

+ Les villages de Lopola, créé en 2001, et de Lombo, créée en 2003, servent de base-vie à la
société forestière BPL. Ils sont en pleine croissance démographique avec l'arrivée massive de
travailleurs et de leurs familles.

Un historique complet et une documentation complémentaire” sur la gestion de ces villages sont
donnés en Annexe 3.

Tous ces villages sont administrés par un comité de village (chef du village et trois membres),
éventuellement aidé par le chef coutumier et les sages. On observe une cohabitation entre les règles
coutumières, anciennes, avec les conseils des notables, et les règles étatiques, plus récentes,
établies par les institutions nationales habilitées. Ceci se traduit parfois en une dualité de principes et
de procédures juridiques, que les différents décideurs locaux (chef du village, chef coutumier, sages,
notables), canalisent et harmonisent. Le chef coutumier, en tant que représentant vivant des ancêtres,
incarne le pouvoir sacré des anciens. Son rôle de conseiller et de médiateur auprès du comité de
village, laisse une bonne place au pouvoir administratif du chef du village. Ceci permet une bonne
gestion quotidienne du village, en général, et un règlement rapide des conflits particuliers par exemple
sur le foncier, ou la chasse.

Les activités des villages s’articulent autour des danses et chants traditionnels, du sport et notamment
du football en compétitions entre quartiers, villages, clubs ou équipes. Les garçons de 4 à 15 ans,
(parfois plus), se créent des espaces de loisir grâce au mwana-foot (football des enfants), à la pêche,
aux promenades en groupe, au piégeage ou même à la chasse aux oiseaux. Les filles, par contre,
pratiquent peu les nombreux jeux féminins (« silicoté » ou saut à la corde, « django » , « mayoto » ou
dînette, marelle.…) répandus dans l'ensemble des zones peuplées du pays.

La zone du projet ne compte d'élites dans aucun domaine (politique, sciences et technologie, sport,
etc}. L’enclavement en est la raison principale. Ce fait est à déplorer car la présence d'élites participe
souvent au développement économique et socio-culturel local ou régional.

7 Données récoltées lors des enquêtes menées pour la réalisation de l'étude socio économique en 2002.

# Données récoltées lors des enquêtes menées pour la réalisation de l'étude socio économique en 2002.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 28
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Les cultes religieux les plus représentés peuvent être groupés en deux catégories : les églises
anciennes (catholique, évangélique) et les églises nouvelles ou églises de réveil (Pentecôtiste, Saint
Esprit). À Bérandjokou, Liganga-Makao et Mompoutou on trouve une église pentecôtiste.
Lopola compte trois églises : 1 catholique, 1 évangélique et 1 église du Saint Esprit. Une mosquée y
est aussi en construction. L’effectif des pratiquants, toutes confessions confondues, est assez
important dans ces villages où on a pu dénombrer jusqu’à 30% de pratiquants. Ceci montre le degré
de croyance des communautés locales, qui espèrent le règlement de leurs problèmes et aspirent à un
avenir meilleur.

Le mouvement associatif congolais n’est pas encore très actif dans la zone du projet. À côté de
quelques associations informelles, centrées sur l'épargne (les tontines), l'entraide (les moziki), le sport
et la danse, on a recensé, au cours de l'enquête, la présence de quatre groupements d'organisation.

Il s’agit de deux groupements de développement et de conservation de la nature à savoir : la Wildlife
Conservation Society (WCS) et l'Association pour la Conservation de la Nature de la Likouala (ACNL)
et de deux groupements politiques : l'Association Maman Antoinette Sassou (AMAS) et la Fondation
Henri Djombo pour le Développement de la Likouala (FHDDL). Ces groupements, actuellement
soutenus par des appuis logistiques et/ou financiers extérieurs (USA pour WCS, Épouse du chef de
l'État congolais pour l'AMAS, Ministre congolais des Eaux et Forêts pour l'ACNL et la FHDDL), sont
suffisamment bien implantés dans les villages pour véhiculer, de manière fiable, des informations
auprès des populations locales et en suivre l’application.

3.1.2.3 Projection de la population

Du fait du désenclavement de la zone et avec l'installation de nouvelles entreprises forestières, la
population connaît un accroissement régulier. On rencontre de nouveaux arrivants en quête d’un
emploi plus rémunérateur ou d’un milieu de vie plus décent.

Usuellement, un moyen rapide d'estimer l'accroissement de la population consiste à appliquer le taux
d'accroissement moyen national (Jean-Michel Pierre, com.orale 2002). Suivant les sources, pour le
Congo, ce taux est de 1,8% (U.S. Census Bureau, Juillet 2003) ou 2,9% (Population Reference
Bureau, 2003). Dans le cas présent, nous utiliserons le taux de 2.9% qui semble le plus proche de la
réalité. Cette méthode rapide d'estimation est applicable aux villages limitrophes de Lopola, car ils
sont d'implantation relativement ancienne. Par ailleurs, le cas de Lopola est particulier du fait de son
implantation récente (2001) et de l'augmentation rapide de sa population.

Pour les 2 sites BPL on estime que l'accroissement de la population est très important les premières
années. En effet, le nouveau recensement sur Lopola nous amène à un taux de croissance de
presque 20 % pour les 4 premières années. Taux que l’on appliquera à Lombo pour les 3 prochaines
années. Sur ces deux sites, une année transitoire à un taux de croissance de 10% est appliquée, suivi
par une stabilisation, qui chiffrée selon la tendance nationale de 2,9%. Le Tableau 8 montre le résultat
des estimations effectuées avec les taux de croissance spécifiques pour les Sites de BPL, s'appuyant

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 29
FORET UFA LOPOLA
à] RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

sur les chiffres de 2006 et l’utilisation de la moyenne nationale 2,9% pour les autres sites, en se
basant sur les chiffres du recensement de 2002. L'implantation d’un deuxième site a pour
conséquence une croissance extrêmement importante de la population de la zone du Projet.

Tableau 8 : Projection de la population de la zone du projet (en nombre d'habitants)

Années
2002 2006 2007 2010 2036
Villages Population | Population
pe 1 réelle et | Estimations| Estimations | Estimations
"eee estimations
Lopola * 547 1125 1238 1348 2835
Lombo** - 858 1027 1621 3048
Bérandjokou 272 305 314 342 679
Mompoutou 572 641 641 641 1428
Kenga 20 22 23 25 50
Liganga-
Makao 394 442 455 495 984
Total 1805 3393 3697 4473 4574
Évolution par
rapport à 253%
2002

En grisé, les populations réelles

Taux de croissance utilisés

2002 à 2006 | 2006-2007 | 2007-2009 2009 2010-2036
Lopola* 19,75% 10% 2,9% 2,9% 2,9%
Lombo** " 19,75% 19,75% 10% 2,9%
Autres
villages 2,9% 2,9% 2,9% 2,9% 2,9%

Ces estimations semblent réalistes dans la mesure où elles tiennent compte des principaux
indicateurs de la croissance démographique ainsi que des facteurs liés à la croissance économique
(bien être social, emplois rémunérateurs, etc.). Elles sont à mettre en parallèle avec l’évolution de la
population de la Likouala, estimée à environ 30 100 habitants lors du recensement de 1974, et à
quelques 130 000 personnes en 2001. Cette poussée démographique s'explique notamment par la
mise en œuvre des programmes d'investissement amorcés par les sociétés forestières ITBL,
Likouala-Timber, Cristal, Mokabi S.A., BPL, et Thanry-Congo.

3.1.3 Infrastructures et équipements collectifs

Il ne s’agit ici que des villages riverains de Lopola, les cas de Lopola et de Lombo seront traités
particulièrement au paragraphe 2.8. La Carte 3 illustre les informations données dans ce paragraphe.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 30
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

3.1.3.1 Santé

Il est établi que la santé des populations est dépendante de l'application des principes de bonne
hygiène, d’une bonne alimentation, de l'accès à l'eau potable, de soins adaptés (médicaments et
personnel soignant).

Si tous les villages de la zone du projet sont installés près d’une source d’eau naturelle, leur qualité
est parfois douteuse. Linganga-Makao est le seul de ces villages à bénéficier actuellement d’un puits,
d'une infirmerie, d'une pharmacie et de deux magasins d'alimentation générale : il s’agit de petites
installations où l’on trouve le strict minimum. L'accès au centre de santé de Liganga-Makao est
quasiment libre, son personnel a été recruté par WCS.

Les maladies à forte prévalence dans la zone du projet sont : le paludisme, la fièvre typhoïde, les
rhumatismes, les diarrhées, les parasitoses, l’asthénie, l'hypotension et l'hypertension artérielles, la
tuberculose et les maladies sexuellement transmissibles (gonococcies, syphilis, sida, etc.).

Les personnes atteintes de ces maladies consultent soit les personnels du centre de santé le plus
proche (centre de Liganga-Makao ou de Lopola), soit les guérisseurs ou tradithérapeutes. L'enquête a
permis de dénombrer 41 guérisseurs et/ou tradithérapeutes, en 2002, dans la zone du projet : 15 à
Bérandjokou, 19 à Moumpoutou, et 7 à Linganga-Makao. Ils procèdent par des préparations à base
de plantes (écorces, feuilles, racines, fruits) fréquemment associées à des prières ou des rituels
(pratiques mystico-religieuses).

Globalement, l'accès à l’eau potable et aux soins de santé primaire, facteurs importants de la santé
des populations est inégalitaire et insuffisant dans la zone du projet. 9

3.1.3.2 Éducation

En République du Congo, l'accès à l'éducation est un droit fondamental pour toute personne. Les
principaux facteurs de garantie d’une éducation de qualité sont : l'infrastructure scolaire (salle de
classe, tables - bancs), les moyens humains (enseignants), techniques (matériels didactiques) et
financiers (frais de fonctionnement).

Tous les villages de la zone du projet bénéficient d’une école publique (accès gratuit) d'infrastructure
sommaire (Bérandjokou, Mompoutou) à moyenne (Linganga-Makao). Les enseignants sont au
nombre de cinq : deux pour chacune des écoles de Mompoutou et Linganga-Makao et un seul pour
l'école de Bérandjokou. Leur niveau pédagogique est moyen, ils ne bénéficient pas de conditions
identiques tant au plan du matériel didactique que de l'appui financier. Les écoles sont financièrement

® Données récoltées lors des enquêtes menées pour la réalisation de l'étude socio économique en 2002.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 31
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

appuyées par l'État et les parents d'élèves (Bérandjokou et Mompoutou), ou par les entreprises et les
parents d'élèves (Liganga-Makao).

Les personnes enquêtées estiment que ces écoles, bien que disposant d’un cycle primaire complet,
allant du CP1 au CM2, génèrent habituellement des résultats peu encourageants. L’encadrement,
souvent très peu qualifié, notamment dans le cas de Bérandjokou, contribue peu à l'amélioration du
niveau scolaire des enfants. Ceci démotive la plupart des parents et occasionne l'arrêt précoce de la
scolarité de nombreux enfants, d'où les faibles taux de scolarisation enregistrés (10% à 20% des
enfants de 6 à 12 ans).

3.1.3.3 Habitat

Une grande majorité des habitations (près de 93%) est de type traditionnel. Il s’agit de cases faites
soit de murs en terre battue ou planches et de toits en « tuiles » traditionnels (cases bantous), soit de
feuilles de Marantacées et/ou de larges écorces d'arbres (cases pygmées). Nombre d’entre elles sont
en mauvais état, surtout les cases des personnes âgées, qui n'ont plus les moyens ou l’aide pour les
rénover. Les seules cases modernes sont les locaux sociaux de l'État (école, infirmerie) et les locaux
de BPL et WCS (cases, bureaux, école, infirmerie). Les données détaillées concernant l'habitat sont
en Annexe 2.

3.1.3.4 Accessibilité

L'enclavement des villages est estimé par l'appréciation des voies d'accès terrestres (carrossables ou
non) et/ou fluviales (permanentes ou non). Comme le montre la Carte 2, à l'exception de Bérandjokou
(encore isolé par une vasière), les villages de la zone du projet sont reliés par une route carrossable
de qualité moyenne. Une piste piétonnière traverse l'UFA Lopola, reliant Liganga-Makao à
Bérandjokou.

Le transport routier est exclusivement couvert par les véhicules des sociétés forestières, véhicules de
liaison et camions de chantier. L'absence d'organisation du transport des populations locales et de
leurs produits, par des commerçants - transporteurs, accentue la dépendance de ces communautés
vis à vis des entreprises forestières.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 32
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Photo 1 : L'Ibenga au niveau de Bérandjokou

3.1.3.5 Approvisionnement villageois et écoulement des produits

Actuellement, il n'existe aucun marché permanent où non permanent dans les villages. Le handicap
majeur pour l’organisation de ces marchés réside dans l'absence d'initiative et dans les difficultés
d’accès à la zone (routes carrossables inexistantes ou peu pratiques, transport irrégulier ou absent).

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 33
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Carte 3 : Carte de répartition de la population et des infrastructures de base

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 34
FORET UFA LOPOLA
RESSOURCES 2
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

3.2 LA CONTRIBUTION DE BPL AU DÉVELOPPEMENT SOCIO-ÉCONOMIQUE LOCAL

3.2.1 Caractéristiques principales de Bois et Placages de Lopola

BPL, qui a mis en route son programme d'investissement en Janvier 2001, met en oeuvre les activités
d'exploitation forestière, de transformation, de transport et de commercialisation des bois de
l'UFA Lopola.

Cette société forestière doit faire face à plusieurs difficultés spécifiques à la zone :

+ enclavement de la zone du projet : la seule voie d'accès est la route que BPL a ouvert au cours de
l’année 2001 (Cf. Carte 2) ;

+ éloignement des ports d'embarquement et de débarquement des matériels et produits essentiels
(port de Pointe-Noire - Congo - 1 900 km de Lopola ; port de Douala - Cameroun - 1 500 km de
Lopola), ce qui occasionne des coûts de transport élevés ;

+ absence d’un organe ou d'un centre de distribution des produits pétroliers (essence, gasoil..),

proche de la zone du projet : il n’y en a aucun dans la Likouala ;

+ difficultés conjoncturelles du marché international pour de très nombreuses essences dont la

commercialisation est encore peu ou pas rentable (Niové, Bilinga, Tiama, Azobé,.…).

3.2.1.1 Niveau des investissements programmés par BPL

Tableau 9 : Investissements réalisés en 2001 et 2002, programmation 2003 (en milliers de FCFA)

Indicateurs 2001 2002 Prévisions 2003
Construction et bâtiments 50 000 25 000 1 400 000
Autres constructions - 40 000 725 000
Machines et équipements 1 340 000 - 3 425 000
Autres investissements 100 100 000 100 000

Total 1 480 000 165 000 5 650 000

Le programme d'investissement de BPL est lourd pour une entreprise nouvelle en phase de
croissance. Les prévisions de 2003 risquent d'être étalées sur deux années, 2003 et 2004.

3.2.1.2 Niveau de production et de vente des produits forestiers à BPL

BPL produit encore essentiellement du Sapelli sous forme de grumes. La production des sciages, qui
a juste démarré fin 2002 avec la petite scierie (Migthy mite), s'est fortement développée à partir de
2004 avec la mise en route de la scierie industrielle. Le projet de production de placages et de

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 35
FORET UFA LOPOLA
RESSOURCES 2
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

contreplaqués, s'il est confirmé, ne verra pas le jour avant 2010. Quant à la mise en route d’une unité
de tranchage, sa faisabilité reste à déterminer.

Tableau 10 : Situation de la production et des ventes de BPL par produits (en m°)

Produits 2001 2002 2004 2006
Production | Vente | Production | Vente | Production | Vente | Production | Vente
Grumes 11116] 9487 40 000 | 26 000 72 500 | 24 200 77 500 | 17 000
Sciages 3500] 3400 10 600 | 10 000

Le marché du bois est totalement tourné vers l'export. La relative faible taille de l'entreprise et la faible
diversité de ses productions forestières et industrielles la rendent particulièrement vulnérable aux
fluctuations du marché (de la demande et des cours du bois). Tout comme d'ailleurs du fait de son
grand éloignement du port de Douala, de la fluctuation des coûts de transport et de la capacité des
transporteurs à évacuer les productions de BPL.

3.2.2 Personnel de BPL

Le personnel permanent de BPL comportait 202 personnes an mars 2007, sa répartition par catégorie
socio - professionnelle est donnée dans le Tableau 11.

Tableau 11 : Situation du personnel par catégorie socio - professionnelle

Postes de travail 2001 | 2002 2007
Administration générale 10 10 16
Section aménagement 0 17 13
Section production forestière 49 49 44
Section industrie forestière 0 18 100
Section entretien mécanique 9 9 17
Section sociale et services divers 7 18 12
Total 75 121 202

Plus de 90% des salariés de BPL sont congolais, la plupart de la Likouala. Le Tableau 12 monire la
répartition du personnel, par nationalité.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 36
FORET UFA LOPOLA
RESSOURCES 2
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Tableau 12 : Situation du personnel permanent par nationalité

Nationalité 2001 | 2002 | 2007
Congolaise 56 98 185
Centrafricaine 8 11 3
Camerounaise 7 8 7
Française 0 0 0
Libanaise 2 2 6
Indienne 1 1 0
Ghanéenne 1 1 1
Total 75 121 202

En 2007, 135 ouvriers provenaient de la Likouala et des villages environnant l'UFA. Le personnel
d'encadrement, qualifié, vient essentiellement du Sud du Congo.

En incluant les journaliers (principalement à la scierie) et les prestataires de service (infirmerie,
prospecteur par exemple) on atteint un effectif total de 377 personne.

BPL sous traite également une partie de ses activités telles la construction à Gilbert Keno (4 à 5
personnes), la prospection à René BONGO (SETRAF) et la layonnage à NABOTE.

3.2.3 Conditions d'accès aux équipements et infrastructures dans les villages de
la zone du projet

3.2.3.1 Conditions de vie et santé

BPL a doté Lopola d'une infirmerie, bâtiment provisoire, où travaillent 3 personnes (assistant sanitaire,
sage-femme et infirmier). Un bâtiment en dur est en projet pour l'année 2007. L'accès au soin est
quasiment libre, pour les travailleurs de BPL et pour les pygmées de la zone. Les graves accidentés
du travail ou les malades en situation difficile, sont très vite évacués dans les centres plus importants
du Nord Congo (Enyellé ou Impfondo) ou de la RCA (Berbérati ou Nola).

L'approvisionnement en médicaments de l'infirmerie, c'est à dire leur achat et transport, est assuré par
BPL. Une petite pharmacie indépendante, gérée par le responsable d'aménagement, existe
actuellement à Lopola ; les commerçants vendent quelques produits pharmaceutiques. Les maladies
les plus répandues au sein de la population du campement Lopola sont les mêmes que pour le reste
de la zone. (Cf. paragraphe 1.3.1). Une annexe à l'infirmerie de Lopola a été crée à Lombo pour les
premiers soins.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 37
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

L'unique groupe électrogène commun aux bâtiments de production, au camp expatrié et au camp
ouvrier fonctionne à heures fixes de 4h30 à 21h. Au niveau du village, l'accès à l'électricité est
prioritaire pour les autorités et les commerçants qui possèdent des congélateurs. De nombreux
branchements sauvages sont réalisés sur le réseau et doivent être régulièrement coupés en raison de
la surcharge provoquée sur le groupe.

L'analyse de l’eau de la source proche du campement de Lopola a montré que celle-ci est tout a fait
potable (analyse réalisée par un laboratoire de Douala - Cameroun, à la demande de l’entreprise).

La sensibilisation de la population de la base - vie aux questions d'hygiène et de santé est assurée
par le personnel médical, aidé de la Cellule d'Aménagement de BPL. Des informations relatives à ces
réunions de sensibilisation effectuées entre juin et août 2003 sont en Annexe 4.

Des fosses à l'air libre ont été creusées à l'arrière du village pour y jeter les déchets familiers. Aucune
poubelle et aucun système de récolte journalière n’est opérationnel.

BPL est actuellement en train de rénover l'ensemble des bâtiments d'habitation des employés logeant
à Lopola. Les anciennes maisons sont détruites et les nouvelles constructions correspondent à une
planification intégrant un marché, une nouvelle école, une infirmerie plus moderne...Fin 2006 une
dizaine de maisons avait été construites.

BPL a, également, affecté un groupe électrogène à Lombo qui fonctionne de 18h00à 23h00. L'accès à
l'eau se fait au cours d'eau proche.

Tant à Lopola qu'à Lombo, BPL a prévu d'effectuer prochainement des forages afin d'alimenter en eau
potable les sites ouvriers.

Photo 2 : Réunion des femmes de Lopola

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 38
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

3.2.3.2 Éducation

Lopola dispose d'une école sous tutelle de l'église catholique avec un cycle primaire complet, allant du
CP1 au CM2. 185 enfants y sont inscrits (44 en CP1, 53 en CP2, 28 en CE1, 18 en CE2, 15 en CM,
10 en CM2) Le personnel d'encadrement est formé de deux professeurs et est qualifié, ce qui génère
à ce jour des résultas encourageants. Le financement des enseignants est partagé entre l'église et la
société BPL. Les constructions et l'équipement sont fourni par BPL.

Lombo ne dispose que un d'un enseignant et ne peut donc assurer qu'un cycle incomplet allant du
CP1 au CE2. Cette école est une annexe de l'école de Lopola et dépend également de l'église
catholique, avec un co-financement de BPL.

Il'est prévu des infrastructures équipées, en matériau durable. .

Photo 3 : Lever des couleurs à l’école de Lopola

3.2.8.3 Transport

BPL organise le ravitaillement de ses travailleurs deux fois par mois en permettant à une trentaine
d'entre eux de se rendre sur Boyélé ou Nola pour le ravitaillement, au moyen d'un camion benne mis
à disposition pour 2 jours par la société.

3.2.8.4 Approvisionnement en produits vivriers de base et services

Plusieurs petits commerces privés d'alimentation générale (économats) sont implantés à Lopola. La
communauté compte quelques petits boulangers. Les agriculteurs de Bérandjokou et Liganga-Makao
fournissent un peu de manioc et quelques fruits à la population de Lopola. La communauté pygmée,
fournit des produits de cueillette et de chasse, en particulier : coco, fruits sauvages, chenilles,

UFA LOPOLA - FRM - 2003 - Actualisation 2007 Page 39
:] FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

escargots, champignon, gibier. Avec le manioc, le gibier est à la base de l'alimentation de la
population.

Les cours d’eau qui drainent la zone du projet sont un peu mis en valeur par la pêche.
La faiblesse de l'agriculture locale (villages riverains), et au Nord-Congo, intensifie les
approvisionnements en produits vivriers à partir de pays voisins : Centrafrique, Cameroun, Congo

Démocratique voir la Carte 4.

A Lopola, le premier des loisirs est le football. Un championnat intersection de BPL est même
organisé.

Photo 4 : Equipe de football officielle de BPL en déplacement à Mokabi

UFA LOPOLA - FRM - 2003 - Actualisation 2007 Page 40
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

CARTE SIG n°3

Carte 4 : Flux de personnes, marchandises et services

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 41
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

.2.4 Premier bilan de la contribution actuelle de BPL au développement socio-
économique local

3.2.4. Niveau de financement d’infrastructures et équipements socio-économiques

Dans le cadre de sa contribution au développement socio-économique régional, BPL s'est
contractuellement engagé à :

+ construire à Lopola une véritable cité ouvrière et industrielle, dotée d'infrastructures et
équipements modernes (logements des employés, bureaux, unités de production des bois en
grumes et des débités, groupes électrogènes pour la fourniture de l'électricité, sources d'eau
potable, infirmerie, économat, cases de passage et autres bâtiments des organes spécialisés de
l'État : Eaux et Forêts, Douanes, etc.) ;

+ participer pour un montant convenu en accord avec les autorités du Ministère des Eaux et Forêts
(70 millions FCFA), aux efforts de développement régional. Un programme triennal, couvrant la
période 20038 - 2005 est à mettre au point au titre de ce financement.

BPL s'est aussi engagé à construire les routes devant raccorder les villages Bérandjokou et
Mompoutou à Lopola. Toutefois, ces constructions devront faire l’objet d’une analyse de l'impact de
leur implantation sur le milieu naturel et humain.

La nouvelle convention et des extraits du cahier des charges de BPL sont joints en Annexe 5.

Au Congo, l'exploitation forestière est assujettie au paiement des taxes forestières. Avec la nouvelle
loi portant code forestier (loi 16-2000 du 20-11-2000), la gamme des taxes forestières s'est élargie. En
effet, à l'exception des droits d'usage, dont l'exercice est gratuit, l'exploitant forestier est assujetti au
paiement de la taxe forestière. Celle-ci comprend désormais :

+ la taxe de superficie ;
+ la taxe d'abattage (dont le taux vient d’être augmenté) ;

+ la taxe sur les produits forestiers non ligneux (exclusivement le bois de chauffe, le charbon, les
poteaux, perches, gaulettes, le bambou, le bois d’ébène, les feuilles de marantacées, le Gnetum
(coco), les chenilles, l’asperge, les lianes, rotins, la cola et le miel ;

+ la taxe de déboisement.

+ La surtaxe qui touchent les grumes exportées qui représentent plus de 15% de la production de
l'entreprise.

La taxe de superficie va alimenter les fonds régionaux pour la mise en œuvre des projets en faveur
des communautés locales. Elle est exigible chaque année. Elle pourra alimenter jusqu'à 50% un

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 42
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

compte spécial ouvert au trésor public pour le développement des régions, conformément aux
dispositions de l’article 91 de la loi 16-2000, du 20 novembre 2000.

3.2.4.2 Perception par les populations de la contribution sociale de BPL

Quelques années après le début des activités de BPL, la plupart des personnes enquêtées pense
que :

+

la contribution de l’entreprise au développement socio-économique est encore faible : pour
exemple, les travaux de construction de la voie d'accès à Bérandjokou ne sont pas encore
achevés la construction de la digue de traversée de la vasière qui bloque l'accès à Bérandjokou
(2 km environ), n'est pas encore entamée ; il en est de même des travaux de construction de
l'école, de l’infirmerie et de la case de passage de ladite localité ;

l'emploi s'effectue auprès de personnes plus qualifiées, extérieures à la zone du projet. Les
jeunes des villages de l'UFA Lopola ne sont que très peu sollicités du fait de leur manque de
qualification.

Les préoccupations exprimées par les populations locales restent tournées vers la résolution des
principales questions suivantes :

+

l'emploi des jeunes des villages de la zone du projet ;

la santé de la population locale. Il est demandé des centres de santé dotés d'équipements
modernes et de personnels qualifiés, ainsi que l’installation de pharmacies adéquates, en plus de
puits ou sources d’eau potable ;

l'éducation des enfants avec des écoles équipées et un encadrement suffisant ;
des voies d'accès et des moyens de transport appropriés ;

le développement des flux commerciaux avec les villages : les employés de BPL et leurs familles
constituant déjà une bonne demande potentielle, avec plus de 500 personnes ;

l'ouverture des magasins et/ou d'économats pour garantir les approvisionnements en produits
vivriers et manufacturés ;

le développement des loisirs par la mise en place des infrastructures appropriées (terrains de
sport) et la mobilisation des moyens logistiques adéquats.

De cette demande forte, BPL va devoir préciser sa contribution et ses modalités de mise en œuvre
dans le temps. Le plan d'aménagement précisera cet engagement en se référant à la demande
sociale ainsi formulée par les populations locales.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 43
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Des initiatives sont déjà prises :

+ volonté de construire les routes d'accès aux villages périphériques de Bérandjokou et de
Mompoutou ;

+ amélioration dans le campement des travailleurs, des infrastructures sanitaires et sociales
suivantes : infirmerie, école, économat ;

+ contribution au développement local et régional à travers les engagements pris avec les autorités
gouvernementales et les communautés locales ;

+ création d'emplois locaux ;

+ incitation à la mise en place de marchés, par la création de cette nouvelle communauté active de
plus de 500 personnes qu'est le campement des travailleurs.

3.24.3 Les contraintes au développement local recensées

Les principales contraintes au développement exprimées par les villageois sont listées ci-après :

+ l’enclavement des villages et campements ;
+ le vieillissement de la population des villages anciens (Bérandjokou, Mompoutou, Liganga-Makao) ;
+ la dégradation de l'habitat ;

+ l'absence de marchés locaux organisés pour l’approvisionnement en produits vivriers et
manufacturés de première nécessité ou de consommation courante ;

+ le désintéressement des jeunes pour les travaux agricoles ;

+ le manque de qualification, des gens natifs de la zone du projet, aux métiers de l'exploitation
forestière (abatteur, conducteur, mécaniciens, etc.) ce qui oblige les entreprises à aller chercher
ailleurs le personnel qualifié ;

+ la condition de quasi-esclavage des communautés pygmées dans les familles bantous (voir la
suite du rapport) ;

+ la quasi-inexistance de l'élevage ; le petit cheptel présent dans les villages est très peu performant
et évolue en totale liberté ;

+ le maraîchage n’est quasiment pas connu et très peu pratiqué ;

+ l’agriculture rurale est en déclin depuis deux ou trois décennies, du fait du désengagement de
l'État dans la commercialisation des produits agricoles tels que le café ou le cacao ;
+ la pêche est très peu développée ;

+ la chasse est très pratiquée dans l'UFA et dans toute la région. La précarité socio-économique et
l'insécurité foncière favorisent le développement de la chasse commerciale. L'ensemble de l'UFA
est en permanence le territoire de chasse des communautés rurales et le problème de sa

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 44
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

régularisation devient très important le contrôle efficace de la chasse et la lutte contre le
braconnage en sont à leur tout début ;

+ les pouvoirs mystico-religieux occupent, encore de nos jours, une place forte au sein des
communautés traditionnelles de la zone ce qui peut conduire à des relations difficiles entre BPL et
les communautés locales ceci est aussi à l’origine de divisions entre les jeunes et les anciens et
demeurera, certainement encore longtemps, un moyen de domination où d'influence dans les
relations humaines ;

+ la persistance de principes relationnels désuets caractérisés par la soumission, l'exclusion et la
sanction (punition), à l’intérieur des groupes sociaux (bantous - pygmées, aînés - cadets, maris -
femmes) ;

+ le développement d'une forte dépendance des populations vis à vis des sociétés forestières en
cours d'installation ;

+ l'absence des services publics pour l'encadrement technique (agriculture, élevage, pisciculture,
maraîchage, etc.) dans les villages les structures décentralisées présentes au niveau d'Impfondo
(chef lieu de région) ou d'Enyellé (chef lieu de District) manquent de moyens pour intervenir
efficacement dans l'encadrement des communautés locales ceci donne l'impression d’un
désengagement de l'État dans le processus de développement des villages ;

+ l'absence de centres d'animation culturelle pour les jeunes : maison de jeunes servant à la fois de
vidéothèque, bibliothèque et de salle de jeux ;

+ malgré la présence, dans la zone du projet, d'unités de transformation des bois (Mokabi S.A.,
ITBL et BPL), les populations locales manquent encore de planches, lattes, chevrons, bastaing,
etc., pour la construction et l'équipement des maisons.

En résumé, dans cette région, la négligence des cultures de rente (café, cacao, palmier à huile, etc.),
pourtant autrefois très pratiquées, l'isolement et le quasi-abandon des villages par les services de
l'administration, le fait de sociétés traditionnelles qui n'ont vécu que sur elles-mêmes, ont très vite
contribué à la dégradation de l'habitat et des habitudes de vie traditionnelle dans la zone du projet.

L'arrivée d'activités économiques nouvelles dans la zone ne se fait pas sans conséquences
dommageables, un accompagnement social de ce développement économique revêt une importance
très grande pour asseoir une durabilité du développement dans et à proximité de l'UFA Lopola

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 45
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

3.3 MODES LOCAUX DE COEXISTENCE ET DE GESTION DES RESSOURCES
FORESTIÈRES

3.3.1 La gestion traditionnelle des ressources et espaces forestiers

3.3.1.1 L'accès aux ressources naturelles

Au Congo, l'État est propriétaire des ressources naturelles et des espaces forestiers sur l'ensemble du
territoire national. De nombreuses institutions gouvernementales et territoriales sont, depuis
l'accession du Congo à la souveraineté nationale (15 Août 1960), mises en place pour assurer leur
gestion.

Dans le domaine forestier de l’État, les populations locales (de nationalité congolaise ou étrangère),
peuvent jouir de droits d'usage sur les ressources et les espaces forestiers. Ces droits d'usage,
réservés à la satisfaction des besoins personnels, permettent suivant l’article 40 du nouveau code
forestier, de :

+ récolter les perches, les gaulettes et les autres produits ligneux nécessaires à la construction et à
l'entretien des habitations, meubles, ustensiles domestiques et outils divers, ainsi que les bois
morts et les plantes d'intérêt culturel, alimentaire ou médical ;

+ chasser, pêcher et récolter les produits dans les limites prévues par la loi ;

+ établir des cultures ou des ruches et faire paître le bétail ou récolter du fourrage.

Le Ministre des Eaux et Forêts et de l'Environnement a compétence pour réglementer, par arrêtés,
l'exercice de ces droits. Il peut, par exemple, limiter leur consistance et fixer, pour leur mise en œuvre,
les conditions de lieux, de temps, de quantités ou de méthode. Les représentants de l'État à tous les
niveaux (chefs de villages compris) veillent à la mise en œuvre de ces dispositions.

Dans les villages de l'UFA Lopola, la gestion des ressources et des espaces obéit beaucoup plus aux
principes de la propriété clanique. L'accès aux ressources et espaces protégés est libre pour tous les
membres du lignage‘° et pour les personnes affiliées au lignage par les liens du mariage. Parmi les
règles relevées les plus actuelles, il a été noté ce qui suit :

+ au sein du lignage, la propriété est collective et indivisible ;
+ les jachères et tous les espaces mis en valeur font l’objet d’une appropriation familiale ;

+ les anciennes jachères ne peuvent être remises en valeur que par les premiers occupants, sauf
en cas de cession à d’autres occupants par les premiers ou en cas de départ définitif du village ;

1 Lignage: ensemble des descendants patrilinéaires (descendants masculins) d'un ancêtre commun,
jusqu'auquel il est possible de retracer les liens généalogiques sur généralement 5 à 7 générations.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 46
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

+ les nouvelles ouvertures de champs par les non membres de lignage

+ se font avec l'accord du chef de village, après consultation des membres du lignage, gardien des
terres.

3.3.1.2 Sites et arbres sacrés de la zone du projet

Pour les communautés locales, la forêt est perçue et reconnue comme symbole de la vie et de la
communion avec les ancêtres. De nombreuses pratiques socio-culturelles sont depuis toujours en
usage. C'est le cas de la vénération des morts et des totems, ainsi que du culte des interdits.

Dans tous les villages, le mythe du « Guinaro », qui serait une espèce de dinosaure, est encore
d'actualité. Les anciens et certains initiés de Bérandjokou, Mompoutou et Liganga-Makao, font
régulièrement des rituels pour consolider les liens spirituels et mystiques avec le « Guinaro ». Celui-ci
est tantôt considéré comme gardien protecteur du village, tantôt utilisé comme arme stratégique de
dissuasion lors de négociations ou de conilits engageant le village.

Tous les sites sacrés ou mystico-religieux sont exclusivement réservés à la pratique des rites
initiatiques. Placés sous le contrôle exclusif des initiés, ces sites sont généralement frappés de
nombreux interdits concernant les visites par un public plus large, le ramassage ou la coupe du bois,
etc.

Différents sites sacrés ont été recensés :
+ des forêts sacrées ; c'est le cas des forêts des génies ou du « Guinaro » (Cf. Carte 5) ;

+ certains étangs et marigots permanents, qui sont le plus souvent interdits aux mineurs et aux
femmes non initiées ;

+ des tombes de personnes illustres et mystiques (chefs coutumiers, certains notables et féticheurs
mystiques, guerriers d'élite, etc.) et certains lieux d'initiation ou de cultes mystico-religieux, etc.

Parmi les arbres sacrés de la zone du projet figurent notamment : le Dabema, le Tali, l'Emien, le Faux
Tali ou Mékogho et l’Alone. Ils sont souvent utilisés, entre autres, pour des guérisons, l'expulsion des
mauvais esprits, des rituels de protection.

3.8.1.3 Le pouvoir de décision

Le pouvoir de décision est généralement confié aux anciens. Ceux-ci ont la charge de garantir le
respect des règles sociales. Le diagnostic socio-économique a permis d'identifier trois types de
rapports sociaux à savoir :

+ les rapports conjugaux : établis entre les conjoints au sein du ménage c'est-à-dire le mari et sa
(ou ses) épouse(s) ;

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 47
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

+ les rapports ethniques, notamment établis entre les communautés bantou et pygmée ;

+ __et les rapports entre générations ou rapports aînés - cadets.

Les rapports conjugaux, établis entre les conjoints, se développement, depuis toujours, en faveur des
maris. Ce type de rapport place la femme en situation de quasi-soumission envers son mari. Cet état
de fait, qui est même soutenu par les systèmes religieux en place, réduit le champ d'action de la
femme et sa contribution à l'épanouissement économique et socioculturel du village.

Les rapports ethniques, établis entre les bantous et les Pygmées, le sont en faveur des Bantous. Les
pygmées, qui sont depuis toujours au service des Bantous, commencent à perdre leur statut
d'artisans, de chasseurs et de cueilleurs et deviennent des manœuvres, mais toujours essentiellement
au service des Bantous. Leur pouvoir de décision est encore totalement contrôlé par les Bantous, qui
jouent le rôle de « maître ». Tous les Pygmées rencontrés lors de l'enquête sont culturellement et
économiquement dépendants des Bantous. Le début de l'émancipation de la communauté pygmée
commence à avoir des conséquences visibles (exode vers les autres contrées) dans certains villages
dont l’activité économique était exclusivement basée sur la main-d'œuvre pygmée. C'est le cas de
Bérandjokou, qui se vide totalement de sa population pygmée qui a opté pour un exode vers Lopola.

Les rapports entre générations établis entre les aînés et les cadets se développement depuis toujours
en faveur des anciens. Ce type de rapport, traditionnellement déterminé par l’âge, place les jeunes en
situation de soumission envers les anciens. Cette situation, qui ne cadre plus avec les principes
d'évolution actuelle, devient une source permanente de conflit ouvert ou voilé entre les jeunes et les
anciens. Le pouvoir de décision des aînés est, de plus en plus, limité par les jeunes qui, au gré des
circonstances, trouvent moyen d'échapper au contrôle des anciens, d'où la réémergence des pouvoirs
mystico-religieux basés sur la sorcellerie. Ce domaine sacré des initiés (anciens pour la plupart),
justifie en partie l'exode des jeunes. De fait, l'échelle hiérarchique de l’âge des habitants, qui
détermine le type de rapport entre les aînés et les cadets dans les villages restera, sans doute
pendant longtemps, la règle absolue. Dans le groupe des aînés, certaines personnes responsables
des rituels initiatiques, profitent de ces attributs pour exercer de façon souvent unilatérale des
pouvoirs de décision sur les jeunes.

8.3.1.4 Moyens de contrôle et de sanction

Au regard des rapports sociaux établis dans la zone du projet, le conseil des sages ou des anciens et
même certains groupes sociaux, impliqués dans la gestion des villages, utilisent comme moyen de
pression et de contrôle les outils mystico-religieux établis par les ancêtres, à savoir, la sorcellerie et le
culte du Guinaro. Ces deux outils essentiels continuent de produire les effets escomptés par les initiés
(la peur de mourir, l'obligation à une soumission totale, etc.).

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 48
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Les enquêtes ont révélé que la sorcellerie et le culte du Guinaro, considérés comme de puissants
moyens de contrôle, existeront encore longtemps, avec de nouvelles initiations régulières de nos
jours.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 49
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Carte 5 : Terroirs des villages de la zone du projet

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 50
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Gestion des conflits

Les enquêtes de terrain, de 2002, révèlent que les conflits les plus courants sont de deux ordres :
conflits à l’intérieur du village et conflit avec les entreprises forestières du Nord-Congo.

Les conilits internes au village sont rarement liés à la gestion des ressources naturelles. Ce sont plutôt
les conflits de ménage et les conflits de générations qui sont les plus réguliers. Ils sont, selon les cas,
réglés soit par la police (dans les villages où elle est représentée), soit par le chef du village et les
sages, regroupés au sein du comité du village.

Les conflits observés avec BPL sont le plus souvent la conséquence du refus de la société d'accéder
à toutes les demandes sociales des populations locales. Déjà, BPL accède à de multiples demandes
qui se rajoutent au cahier des charges définissant ses obligations légales. Mais la demande locale est
bien plus grande et orientée sur des besoins propres. D'ailleurs, le niveau de pauvreté des
communautés rurales, l'enclavement des villages et le manque d'appui aux initiatives de
développement par les pouvoirs publics, demeurent des sources prévisibles de conflits entre BPL et
les communautés locales.

Les modalités de concertation entre BPL et les populations locales

Les modalités de concertation entre BPL et les communautés locales, pour l'accès aux ressources
ligneuses, ne sont pas encore vraiment établies. On sait cependant que la collaboration entre les
populations et les responsables de BPL demeure encore faible. Si quelques approches, peu
concluantes à ce jour, sont déjà mises en œuvre avec la population de Bérandjokou, il y a encore
beaucoup à faire avec les communautés voisines de Mompoutou et des campements sous la tutelle
de Mindzoukou.

En matière sociologique et particulièrement dans le cadre des structures de concertation, ce sont les
communautés locales, elles-mêmes, et les entreprises ou promoteurs des projets de développement
implantés dans les zones rurales, qui sont les mieux placés pour définir :

+ les modalités de concertation ;

+ _etles aspects sociaux qu'elles souhaitent privilégier.

Au cours du diagnostic socio-économique, les principaux aspects sociaux soulignés par les
populations locales se résument comme suit :

+ le maintien des droits d'usage, basés sur la récolte des produits forestiers, l'établissement des
cultures agricoles, les pratiques de la chasse, de la pêche et de la cueillette ;

+ l'amélioration des conditions de vie des populations locales, basée sur l'habitat rural, la santé, la
scolarité, l'eau potable, les ressources énergétiques (pétrole lampant, gasoil, etc.), l'emploi des
jeunes, l'amélioration des revenus pour une autosuffisance des ménages, l’organisation des
marchés et de loisirs sains, etc.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 51
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

L'approche la plus souple pour satisfaire cette demande locale reste le dialogue, par les échanges de
points de vue, au cours de concertations périodiques qui permettront de trouver des points de
consensus.

3.8.1.5 Analyse des modes d’exploitation des ressources et espaces forestiers

Caractéristiques des filières de production

Les populations de la zone du projet exploitent depuis toujours les milieux et les ressources naturelles
de leur terroir. Avec la mise en valeur des UFA Mimbelli, Mokabi, Lopola et Ipendja, la zone du projet
est sous l'influence de deux types d'économie : l'économie traditionnelle et l'économie moderne.

L'économie traditionnelle est fondée sur des pratiques agricoles, d'élevage, de chasse, de cueillette,
de pêche, d'artisanat rural, d'industrie traditionnelle et de petit commerce.

L'économie moderne prend, depuis 2001, un essor remarquable avec la mise en route des activités
principales des secteurs privé et public, à savoir :

+ l'exploitation forestière ;

+ la transformation industrielle des bois ;

+ la mise en place de la chaîne de transport de la production forestière et des employés ;

+ l'ouverture de boutiques de vente des produits vivriers et manufacturés ;

+ l'implantation et le fonctionnement des services publics (Éducation, santé, Eaux et Forêts,
Douanes, etc.).

Les populations locales, à l'exception des employés de BPL et de WCS, n'ont pas de revenus
suffisants dans l'exercice de leurs activités depuis le déclin des cultures de cacao et de café, qui
rapportaient aux ménages actifs, jusqu’à 2 voire 3 millions de francs CFA de revenus annuels ; les
paysans locaux ont du mal à subvenir à leur besoins. De plus, les sans emplois représentent 29% de
la population vivant dans la zone du projet. Ce chiffre est pratiquement constant dans les différents
villages concernés ce nombre élevé de sans emplois, est source d’instabilité dans la zone du projet.

Le statut professionnel des communautés locales de la zone du projet, déterminé par les résultats de
l'enquête, figure dans le Tableau 15.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 52
FORET UFA LOPOLA

Ki RESSOURCES A
L MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Tableau 13: Statut professionnel principal"? des habitants de la zone du projet en nombre
d'actifs

Lopola |Bérandjokou| M°mpoutou | Total
Kénga
Activités 2 0 2 0 2 0 2 » | Hommes | Femmes | Général
8 8 8 8
ÊË Ê ÊË Ê É Ê Ê £
£ A £ £ £ £ £ £ % % 9
$ 5 $ £ É £ É E In] % |Nb| % | Nb! %
ia ali lé |zr lt
Elève 50 | 3e | 14 | 13 | 42 | 57 | 17 | 10 | 123 | 18% | 110 | 14% | 242 | 18%
Agriculteur 3 | 17 | 23 | 32 | 24 | o6 | 9 | 60 | 50 | 6% | 205 | 24% | 264 | 15%
Etat 183 | 1 1 0 1 o | 11 | 1 | 26 | 3% | 2 | o% | 28 | 2%
Privé 143 | 2 0 0 1 o | 46 | o |190| 20% | 2 | 0% | 192 | 11%
Commerçant 5 2 0 0 1 2 7 3 |13/ 1% | 7 | 1% | 20 | 1%
Pécheur 0 0 2 o | 38 | 19 | 20 | 8 | 60 | 6% | 27 | 3% | 87 | 5%
Chasseur 8 0 | 40 | o | 46 | o | 19 | o [1131 12%| 0 | 0% | 113 | 6%
Divers 47 | 50 | 23 | 47 | 30 | 70 | 23 | 47 | 123 | 18% | 214 | 25% | 337 | 10%
Sans emploi 66 | 101 | 33 | 44 | 80 | 76 | 51 | 62 | 230 | 25% | 283 | 33% | 522 | 20%
Total 335 | 212 | 136 | 136 | 272 | 320 | 208 | 191 | o46 100%! 850 | 100% | 1 805} 100%

Dans la zone du projet, la population active est exclusivement composée des salariés de l'État (agents
des Eaux et Forêts, des Douanes, de la Police Nationale et de l'Éducation Nationale), des salariés des
opérateurs locaux (BPL et WCS), d'agriculteurs, d'éleveurs, de chasseurs, de commerçants, et autres.
Leur effectif actuel (1 041 personnes) représente 58% de l'ensemble de la population vivant dans la
zone du projet (1 805). Plus précisément, la répartition en catégories professionnelles des actifs est la
suivante :

salariés de l'Etat
et de WCS
6%

+ 26% d'agriculteurs, l

+ 15% de salariés de BPL

agriculteurs
26%

+ 6% de salariés de l'État et de WCS,

+ 11% de chasseurs,

chasseurs

pohvalents, métiers:
divers Fa

+ 8% de pêcheurs,
sen

+ 2% de commerçants,
L'eommerçants
+ 32% de polyvalents ou métiers divers. Fe

pêcheurs
ee

‘? La plupart des habitants mènent de front plusieurs activités. Ce tableau présente celle qui apporte le revenu principal au

ménage.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 53
FORET

À 2) RESSOURCES
MANAGEMENT

ETUDE SOCIO-ÉCONOMIQUE

UFA LOPOLA

‘

La typologie des acteurs de production est donnée dans le Tableau 14.

Tableau 14 : Typologie des acteurs de production (en nombre de producteurs) en 2002

Lopola | Bérandjokou | Mompoutou Kenga | Liganga-Makao Total

e » | -

ë 8 | $ 8 ë 8 ë 8 Ê Ë | S

Ê É | £ Ê £ £ £ £ Ê Ë | ©

5 | 5 3) 5 E ë 5 | 5 | $S ls)

È à | à à À à À à S #

Salarié 156 | 3 1 0 2 0 57 1 216 4 | 220
Agriculteur 3 17 | 23 | æ 24 96 9 60 59 | 205 | 264

Commerçant 5 2 |o 0 1 2 7 3 13 7 | 20

Pécheur 0 o |2 0 38 19 20 8 60 27 | 87
Chasseur 8 o | 40 0 46 0 19 0 113 o |118
Divers a7 | 50 | 23) 47 30 70 23 47 123 | 214 | 387

219 | 72 | 8 | 70 141 187 135 119 584 | 457 | -

Total

291 168 328 254 1041 1041

Ces résultats proviennent des enquêtes socio-économiques de 2002 et restent toujours d'actualité en
2007. Il est également bon de rappeler que la plupart des habitants mènent de front plusieurs
activités. Ce tableau présente celle qui apporte le revenu principal au ménage.

Sur les bases-vie BPL, environ 70% des ménages possèdent un champ et une activité agricole. Dans
les villages, la quasi-totalité de la population exerce une activité agricole (Tableau 15).

Tableau 15 : Estimation du nombre de ménages exerçant une activité agricole en 2006 °

. Ménages
Population A
, h Ménages | exerçant
Villages réelle et vite
ati totaux | une activité
estimations R
agricole
Lopola * 1125 161 113
Lombo* 858 123 86
Autres villages 968 139 139
Bérandjokou 305 44 44
Mompoutou 641 92 92
Kenga 22 3 3
Total 2952 423 338

1 En grisé, les populations réelles, selon les recensements effectués.Les autres chiffres de cette colonne sont

des estimations faites à partir des recensements faits en 2002. (Cf. Tableau 8)

UFA LOPOLA - FRM - 2003 - Actualisation 2007

Page 54
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

|

L'agriculture occupe une place importante, c’est une agriculture de subsistance, basée surtout sur les
cultures de manioc, banane, maïs, arachide, canne à sucre et patates. Les autres cultures de rente,
autrefois pratiquées avec succès, sont totalement abandonnées, faute de marchés.

La surface des cultures est fonction de la main d'œuvre (pour les entretiens manuels) et des
possibilités d'écoulement de la production. Sur l'ensemble de la zone du projet, les plantations les
plus étendues sont celles du manioc (pour couvrir les besoins en pain et farine de manioc) et du maïs
(utilisé pour la fabrication de boisson alcoolisée). La taille moyenne du champ utilisé chaque année
par un ménage selon les enquêtes réalisées est de 0,65 ha. Par prudence, pour la délimitation des
séries de développement communautaire, une valeur de 1 ha sera retenue. La taille moyenne des
ménages se situe entre 7 et 8 personnes (hypothèse de calcul : 7 personnes).

La fertilité des sols et la proximité du village sont les deux principaux facteurs de l'ouverture des
champs. La durée de rotation des jachères est de l’ordre de 5 ans. En 2007, on recensait pour une
centaine de foyers à Lopola, 12 champs de 1 ha, 73 champs de 0,5 ha et 14 champs entre 0,4 et

0,5 ha.

Les cultures obéissent au calendrier agricole présenté dans le Tableau 16.

Tableau 16 : Calendrier agricole

Mois
Cultures
Déc | Janv | Fév | Mars Avril Mai Juin | Juil | Août | Sept | Oct | Nov
Arachide Défrichement Brülis Préparation du sol/ Semis Entretien Récolte
Mais Défrichement Brülis Préparation du sol/ Semis Entretien Récolte
Manioc Défrichement Brûlis Préparation sol/ Plantation Entretien et suivi
Banane Défrichement Brûlis Préparation sol/ Plantation Entretien et suivi
Patate Défrichement Brûlis Préparation sol/ Plantation Entretien et suivi Récolte

Le système de culture est celui de l’agriculture itinérante sur brülis avec de très longues périodes de
jachère (dans certains cas jusqu'à une vingtaine d'années). Les 2/3 environ de la production sont
destinés à la consommation du village, les échanges commerciaux se basent sur la part restante
(1/3 de la production). Les employés des sociétés forestières en cours d'installation restent, jusqu’à
présent, les clients privilégiés des producteurs de Nola (RCA) et de Boyélé (Congo).

L'essentiel des jachères et des plantations agricoles de la zone du projet ont été ouvertes sur les
terres forestières fermes de la rive gauche de la rivière Ibenga.

Les forêts et savanes de l'UFA Lopola ne sont pas encore soumises à une forte pression humaine
pour les cultures. Les rares champs agricoles rencontrés à l'intérieur de l'UFA Lopola, sont ceux
ouverts autour des campements de Kouéta (avec les plantations importantes de bananiers et de

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 55

FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

manioc) et de Kenga (avec les vielles plantations de caféiers et de cacao) dans la zone sous influence
de Moumpoutou et Mindzoukou.

Photo 5 : Plan de Manioc Photo 6 : Manioc au séchage

L'élevage est peu présent dans les villages de la zone du projet avec seulement quelques têtes de
volaille (poulets, canards), de caprins, d'ovins et de porcins. Ces animaux, en nombre très peu
significatif, ne sont guère suivis ni contrôlés aux plans alimentaire, reproductif et épizootique. Ils sont
souvent à l’origine de conflits entre particuliers dans le village, du fait de leur divagation incontrôlée.

La pêche est très peu active dans la zone du projet. Les quelques pêcheurs qui parcourent les eaux
qui drainent l'UFA Lopola (Ibenga, Lopéla, Dibo, etc.), font usage de lignes, filets, ou nasses pour
capturer du Ngolo (Clarias spp), de l'anguille (Protopterus sp., Nzombo), du Likoko (Siluridae spp.) et
du Mbessé (Mormyrops sp.). Les toxiques végétaux sont très rarement utilisés pour l'empoisonnement
des poissons. Dans cette activité mixte, l'intervention des femmes ne se limite très souvent qu'à la
vidange de petits étangs pour le ramassage du poisson de grosse et moyenne taille.

La chasse est une activité très importante dans la zone d’études, principale source de protéines de la
population locale. Elle est pratiquée exclusivement par les hommes qui font usage des fusils, des filets
et de pièges. L'ensemble de la zone du projet, à l'exception des sites sacrés, est utilisé comme zone
de chasse. L'équipe chargée des enquêtes a essayé de délimiter précisément l'étendue des terroirs
de la chasse sans succès, la perception des espaces et des distances par les populations locales
(notamment par les pygmées, voir Cf. 8.1.2.1) ne permettant pas d'aboutir à une démarcation exacte.
Cependant, le domaine de chasse est estimé entre 210 et 314 km2.

Les animaux les plus chassés sont des « petits ongulés » non identifiés (espèces diverses de la
famille Bovidae), les Céphalophes (Cephalophus spp.), des petits primates (Cercopithecus spp.) et le

UFA LOPOLA - FRM - 2003 - Actualisation 2007 Page 56
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Potamochère (Potamochoerus porcus). Les périodes de fermeture de chasse, telles que prévues par
la réglementation nationale en matière de faune ne sont pas respectées. Il s’agit essentiellement
d'une chasse de subsistance. Elle reste encore un des moyens les plus usuels pour se procurer des
protéines (céphalophes, potamochères…).

La cueillette concerne essentiellement le gnetum (coco) et les autres feuilles comestibles, les fruits et
les patates sauvages, les champignons, le miel et les chenilles. Les plantes médicinales sont aussi
récoltées pour des usages thérapeutiques (écorces, racines, feuilles, etc.).

L'artisanat rural n'est pas encore très actif. Les produits élaborés dans ce domaine sont
essentiellement de la vannerie avec la fabrication de corbeilles et de nattes. Les rares productions, qui
sont réalisées tout au long de l’année, satisfont à la fois le ménage et les autres clients du village.

L'industrie traditionnelle est encore rudimentaire. Elle reste très concentrée sur les productions de vin
de maïs (ngolo ngolo ou boganda), vin de palmier raphia (péké), huile de palme, « tuile » traditionnelle
en raphia et tisanes médicinales pour les guérisseurs et tradi-thérapeutes.

Le petit commerce, caractérisé par la présence des boutiques et kiosques, est totalement absent dans
les villages de la zone du projet situés en bordure de la rivière Ibenga (Bérandjokou, Moumpoutou,
etc.). Il reste cependant peu actif et très peu diversifié dans les villages en pleine explosion
démographique comme Lopola et Liganga-Makao. En 2002, existaient à Lopola, 2 petits commerces
d'alimentation essentiellement. Aujourd’hui, les commerces se sont multipliés et offrent plus de
produits, tant de première nécessité qu'accessoires tels que pagnes, chaussures, jouets pour
enfants. La plupart de ces commerces sont gérés par des hommes d’origine tchadienne. Quelques
femmes fabriquent du pain de façon artisanale.

Les activités autres que l’agriculture (cueillette, chasse, pêche, artisanat et industrie traditionnelle),
obéissent à une planification rurale qui s’est adapté au calendrier saisonnier ; voir Tableau 17.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 57
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Tableau 17 : Calendrier des activités autres que l’agriculture

Activités

Récolte coco
Récolte miel

Récolte chenilles

Récolte champignons

Récolte escargots

Chasse
Artisanat
Industrie traditionnelle

L'offre en matière de produits de récolte et de cueillette (vin de maïs, huile de palme, miel, chenilles,
viande de chasse, etc.), reste encore faible malgré une demande potentielle en pleine installation.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 58
FORET

RESSOURC
MANAGEMENT

ES

UFA LOPOLA

ETUDE SOCIO-ÉCONOMIQUE

‘

Dans la zone du projet, la part des produits de récolte et de cueillette, destinée à l'autoconsommation
et à la vente est décrite dans le Tableau 18. Ces données issues des enquêtes menées en 2002,
fonctionnent sur un système quantitatif, non chiffré. L'importance étant ici de montrer la proportion des
produits de récoltes, et non de donner des valeurs exhaustives, valeurs qui lors de l'inventaire étaient
très difficilement récoltables.

Tableau 18 : Affectation des principaux produits de récolte et de cueillette

sn nti Facteurs
Localités Type de Part A Part Destination limitant la
production auto-consommée | vendue principale .
production
Pain de manioc XX X
Farine de manioc XXX X
Banane XX x J d
Maïs x XX Jeunesse du
LOPOLA Patate XX XX Lopola village et
Viande de chasse xx xx insuffisance des
Poisson X X
Coco XX XX producteurs
Chenilles X X
Miel XXX x
Pain de manioc XX XX
Farine de manioc XX XX Enclavement du
Banane XX XX Bérandiok il
Maïs x x érandjokou, village,
A Patate XX XX Lopola et insuffisance de la
BÉRANDJOKOU ï
Viande de chasse XX XX villages demande et
Poisson XX XX . .
Coco XXX X avoisinants faible motivation
Chenilles XX XX des producteurs
Miel XX XX
Pain de manioc XX XX
Farine de manioc XX XX Enclavement du
Banane XX XX village
Maïs X XXX__| Moumpoutouet | |
Patate XX XX | insuffisance de la
MOUMPOUTOU | [Viande de chasse xx xx villages demande et
Poisson XX XX avoisinants |
Coco XXX X faible motivation
Chenilles XX XX des producteurs
Miel XX XX
Pain de manioc XX XX
Farine de manioc XX XX Enclavement du
Banane XX XX Li il
Maïs x x iganga- village,
Patate XX XX Makao, Lopola | insuffisance de la
LIGANGA-MAKAO F5
Viande de chasse XX XX et villages demande et
Poisson XX XX : |
Coco XX XX avoisinants faible motivation
Chenilles X XXX des producteurs
Miel XX XX
Légende : XXX = proportion forte, XX = Proportion équivalente et X = Proportion faible

UFA LOPOLA - FRM - 2003 - Actualisation 2007

Page 59

FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

L'enclavement des villages, l'insuffisance de la demande et la faible motivation des producteurs,
demeurent, à ce jour, les raisons essentielles de l’autoconsommation. Ces facteurs contraignants,
vont s’atténuer progressivement avec la modernisation du cadre et des conditions de vie dans
certaines localités de la zone du projet.

3.8.1.6 L'exploitation locale des ressources ligneuses

L'exploitation traditionnelle des arbres, autrefois prospère avec la récolte du caoutchouc sur les
nombreux pieds d’hévéa présents le long des deux rives de la rivière Ibenga, a été abandonnée
depuis un demi-siècle.

Les rares coupes de bois effectuées par les populations locales dans les forêts de l'UFA Lopola sont à
usage domestique (bois de construction, bois de chauffe). Malgré la présence de nombreux pieds
d'Ilomba, son exploitation n'est guère faite pour les planches éclatées à usage domestique
(construction des maisons). Certains arbres sont abattus afin de récolter du miel ou des chenilles.
C'est une pratique très courante chez les communautés pygmées, durant la période propice, entre
juillet et septembre. L'outil utilisé pour l'abattage est essentiellement la hache. Le sciage artisanal des
bois d'œuvre n’est pas pratiqué dans la zone du projet.

Les arbres hôtes des chenilles consommées sont de la famille des Méliacées (Sapelli, Sipo, Kossipo,
Tiama, etc.). Les abeilles, réputées pour leur production de miel, s'intéressent particulièrement aux
arbres comme l'Essia, le Padouk et le Niové.

Les gaulettes, poteaux et autres tiges de la forêt, sont surtout utilisés dans la construction. Leur
exploitation se fait à la machette.

Le bois de feu est utilisé comme énergie pour la cuisson des aliments. Il est récupéré en forêt ou dans
les jachères (bois mort). Parfois, il provient de la récupération de déchets d'exploitation abandonnés à
proximité du campement.

3.3.2 Coexistence des utilisations des espaces et ressources forestières entre
l'exploitant et les populations locales

L'UFA Lopola était quasiment vide d'habitants avant l'installation de BPL. Elle comptait une dizaine de
familles pygmées (50 personnes environ), sur l’ensemble des campements de Lokolé et Bodjommé
(proches de Bérandjokou), Lissombé (proche de Moumpoutou) et de Kenga (proche de Mindzoukou).
Avec l'implantation de BPL et des autres sociétés forestières, la population augmente de façon
sensible (si aucune mesure spéciale n'est prise, cette augmentation risque de s’accroître plus
fortement encore dans les années à venir ; de nombreux exemples sont là pour le montrer, au Congo
ou dans les pays voisins).

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 60
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Pour établir une collaboration harmonieuse entre les différents usagers des ressources naturelles de
la zone du projet, en particulier, entre BPL et les communautés locales, l'établissement du dialogue
entre acteurs est primordial. La mise en œuvre d’un dispositif de concertation permettant d'établir une
procédure d'échange d'informations et de résolution des conflits entre la population locale et la société
BPL s'avère fondamentale pour le bon déroulement des activités d'exploitation. Dans le cadre de ce
dispositif, les objectifs sont :

+ informer l'ensemble des parties prenantes sur l'avancement de la mise en œuvre du Plan
d'Aménagement ;

+ se concerter sur les modalités de gestion des zones de chasse villageoises ;

+ se concerter sur les modalités d'intervention des programmes d'appui aux alternatives
économiques ;

+ se concerter sur les règles de compensation ou d'indemnisation des dégâts éventuels causés ;
+ se concerter sur l’ensemble des règles relationnelles entre BPL et les populations locales ;

+ assurer l'information et la sensibilisation de l’ensemble des populations riveraines sur les
décisions arrêtées et les modalités retenues ;

+ assurer le suivi et le pilotage de la mise en œuvre de l’ensemble des mesures ;

+ assurer l'arbitrage à l'amiable des éventuels différends et conflits.

Les modalités de fonctionnement du dispositif de concertation seront définies par le Plan
d'Aménagement.

Les enquêtes socio-économiques menées dans le cadre de la phase préparatoire du Plan
d'Aménagement de l'UFA Lopola, et selon certains avis de spécialistes, ont permis en partie de
répondre à cette question et d'identifier les principales forces et faiblesses des différents canaux de
concertation pour une gestion harmonieuse des espaces et des ressources forestières. Le Tableau 19,
synthétise les résultats.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 61
FORET

UFA LOPOLA

RESSOURCES
MANAGEMENT

ETUDE SOCIO-ÉCONOMIQUE

‘

Tableau 19 : Forces et faiblesses dans la gestion harmonieuse des espaces et des ressources
forestières dans la zone du projet.

Domaines Forces Faiblesses
Absence de zonage des territoires de
Faune sauvage diversifiée et chasse et de chasse villageoise
relativement abondante dans l'UFA organisée
Lopola Absence de contrôle dans l'exercice de
Gestion Faible présence humaine dans la zone la chasse
de la faune du projet Absence de mesures
Faible prolifération des armes et d'accompagnement : produits de
munitions de chasse substitution à la viande de chasse,
Insuffisance des réseaux de transport et organisation de marchés diversifiés, etc.
de communication Faible collaboration entre BPL et les
communautés locales
Faible niveau de connaissance des
Abondance des PFNL dans l'UFA PFNL
Lopola Absence de mesures destinées à
Gestion Faible présence humaine dans la zone soutenir la valorisation des PFNL
des PFNL du projet Absence de mesures de préservation
Faible commercialisation des PFNL dans des espèces (limitation des quantités...)
la zone du projet Faible collaboration entre BPL et les
communautés locales

UFA LOPOLA - FRM - 2003 - Actualisation 2007

Page 62

FORET UFA LOPOLA
RESSOURCES }
2°} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Domaines Forces Faiblesses
+ Abondance des bois d'œuvre diversifiés
dans l'UFA Lopola
+ Faible présence humaine dans la zone
du projet
Gest + Faible prolifération des outils modernes
estion
d’abattage et des scieurs clandestins + Absence de mesures
des espaces . }l :
: + Insuffisance des réseaux de transport et d'accompagnement (promotion des
forestiers et de Le . n |
, ou de commercialisation des bois d'œuvre produits et du métier du bois, etc.)
l'exploitation des . u :
. et de service en faveur des + Faible collaboration entre BPL et les
bois d'œuvre et . h
. communautés locales communautés locales
de service . } .
+ Faible développement de l’agriculture
itinérante sur brûlis
+ Inventaire d'aménagement de toutes les
essences
+ __Zonage de l'UFA en cours de réalisation
+ Sols à prédominance argilo-sableuse,
favorables à la fabrication de briques et
tuiles cuites
+ Conditions pédologiques très favorables
au développement d’une agriculture + Absence des structures
assez rémunératrice (palmier à huile, d'encadrement et de promotion des
Gestion manioc, maïs, café, cacao, bananier) ; activités de développement rural
des autres + Nombreux atouts pour le développement (agriculture, élevage, pêche, petit
ressources du du maraîchage, de la pisciculture, de commerciale, etc.)
village l'élevage et de la petite industrie + Quasi-désengagement de l'État sur
artisanale (carbonisation à partir des les questions fondamentales de
rebuts des scieries, fabrication d'huile de développement rural
palme, savonnerie)
+ Présence d’un réseau hydrographique
susceptible de soutenir durablement une
petite activité de pêche (pêche à la ligne
ou au filets à maille réglementée)

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 63
FORET UFA LOPOLA
RESSOURCES }
MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

4. ORIENTATIONS DU PLAN D'AMÉNAGEMENT

4.1 CONTRIBUTION SOCIALE DE L'ENTREPRISE

L'étude socio-économique s’est intéressée à l’ensemble des villages qui exercent une influence, plus
ou moins forte, sur l'UFA Lopola et qui sont: Bérandjokou, Moumpoutou, Lopola, Kenga de
Mindzoukou, et Lingaga-Makao.

Les principales orientations des actions à programmer en matière sociale dans le plan
d'aménagement sont listées dans les Tableaux 19, 20 et 21. Elles ne concernent que les
communautés locales de Bérandjokou, Mompoutou, Lopola et Kenga de Mindzoukou.

Remarque importante : Il convient de souligner que, suivant les cahiers des charges de Thanry Congo
et ITBL, le village de Linganga-Makao est appuyé par WCS et Thanry-Congo, dans le cadre de la
mise en valeur de l'UFA Ipendja, celui de Mindzoukou par ITBL, dans le cadre de la mise en valeur de
l'UFA Mimbelli.

Les actions à programmer en matière sociale dans le plan d'aménagement sont à considérer à trois
niveaux bien distincts, à savoir :

+ Les mesures liées aux conditions de vie des travailleurs, qui impliquent directement l'entreprise

(en terme de responsabilité mais aussi au niveau financier et opérationnel). Elles sont les plus
faciles à mettre en œuvre car elles sont totalement maîtrisables en interne.

+ Les mesures liées aux conditions de coexistence sur l'UFA Lopola avec les populations locales

quant à l’utilisation des ressources et des espaces forestiers. Compte tenu des fortes contraintes
externes qu’exercent ces populations locales sur l’activité industrielle, ces mesures vont reposer
en interne sur une « stratégie d'évitement » de l’entreprise. Cette stratégie sera justifiée en
externe par une volonté de prise en compte forte des droits coutumiers locaux et de partage
territorial de la forêt avec les villageois.

+ Les mesures liées à la contribution de l'entreprise au "développement socio-économique régional"

Article 13.b du Cahier de Charges particulier (Cf. Annexe 5).

Les Tableaux 19, 20 et 21 identifient les actions concrètes à prévoir dans le plan d'aménagement,
avec leur durée et les modalités de mise en œuvre.

UFA LOPOLA - FRM - 20083 - Actualisation 2007 Page 64
FORET
RESSOURCES
1 MANAGEMENT

UFA LOPOLA

ETUDE SOCIO-ÉCONOMIQUE

‘

Tableau 20 : Priorités socio-économiques du plan d'aménagement de BPL - A - Mesures liées aux conditions de vie des travailleurs de BPL et de
leurs familles

de dre Contraintes identifiées d'aménagement de l'UFA Loots Bénéficiaires Modalités de mise Niveau Rnnpest ST | Délai d'exécution
1°- Absence d’une base vie Mise en place d’une base vie des Travailleurs BPL et leurs |Par BPL, selon un |Santé et bien être Programme
définitive pour les travailleurs [travailleurs offrant des conditions |familles programme social des travailleurs d'aménagement sur 3
de BPL sur le site de Lopola () ]de vie décente progressif : amélioration de la  |ans
d'investissement __ [productivité
2°- Absence d'’infrastructures Construction et équipement de [Travailleurs BPL et leurs Programme scolaire
scolaires adéquates à Lopola |l'école de Lopola familles, plus population, continu
installée dans le village
Lopola
3°- Absence d'’infrastructures Construction et équipement du [Travailleurs BPL et leurs Programme continu
sanitaires adéquates à Lopola |centre de santé de Lopola familles, plus population, de prévention
installée dans le village
Lopola BPL
4°- [Absence de puits d’eau potable [Construction des puits d'eau Travailleurs BPL et leurs (financement Programme
à Lopola potable à Lopola familles, plus population, | direct) pour Lopola d'aménagement sur 3
installée dans le village ans
Lopola
5°- Insuffisance des loisirs Construction et équipement du [Travailleurs BPL et leurs Programme
collectifs à Lopola, local collectif récréatif (équipé familles, plus population, d'investissement sur 3
Bérandjokou et Moumpoutou  |d’un téléviseur avec parabole),  linstallée dans le village ans
terrain de sport Lopola

(1) par site ou village de Lopola, il faut entendre le village actuel de Lopola, plus celui de Lombo non loin de la base industrielle installée dans une poche de savane ces deux sites sont directement rattachés à

BPL et ont vocation à durer dans le temps.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 65

FORET
RESSOURCES
1 MANAGEMENT

UFA LOPOLA

ETUDE SOCIO-ÉCONOMIQUE

‘

Tableau 21 : Priorités socio-économiques du plan d'aménagement de BPL - B - Mesures liées aux conditions de coexistence sur l'UFA Lopola avec
les populations locales : pour utilisation commune des ressources et des espaces forestiers

Actions à envisager dans le Modalités de mise en Niveau
N° d'ordre Contraintes identifiées plan d'aménagement de l'UFA | Bénéficiaires œuvre d'impact sur Délai d'exécution
Lopola BPL

1°- Absence d'initiatives locales pour la |Formation, encadrement et Population de [Préfecture (cahiers

valorisation ou le recyclage des appui logistique des jeunes Lopola et de |des charges ettaxes

produits forestiers ligneux et non désæuvrés des villages Lopola, |l'UFA Lopola |de superficie)

ligneux à Lopola, Bérandjokou Bérandjokou et Moumpoutou

Moumpoutou
2°- Augmentation de la pression sur la [Lutte contre le braconnage et Population de |BPL et Préfecture

faune sauvage. Présence de organisation de la chasse Lopola et de

braconnage. [villageoise l'UFA Lopola

UFA LOPOLA - FRM -— 2003 — Actualisation 2007

Page 66

FORET
RESSOURCES
1 MANAGEMENT

UFA LOPOLA

ETUDE SOCIO-ÉCONOMIQUE

‘

Tableau 22 : Priorités socio-économiques du plan d'aménagement de BPL - C - Mesures liées à la contribution de BPL au "soutien des actions de
développement d'intérêt collectif" des populations locales

Actions à envisager dans le Niveau Dél.
N° d'ordre Contraintes identifiées plan d'aménagement de l'UFA | Bénéficiaires Modalités de mise en œuvre d'impact sur| 7.
Lopola BPL d'exécution
1°- Enclavement du village de Ouverture et entretien de la Populations de |BPL (financement direct)
Bérandjokou route d'accès à Bérandjokou  |Bérandjokou et
(axe Lopola-Bérandjokou) ; de Lopola
sous condition d’une analyse
de l'impact socio-
environnemental
2°- Enclavement du village Ouverture et entretien de la Populations de |BPL (financement direct)
Mompoutou route d'accès à Mompoutou Mompoutou et
(axe Lopola-Mompoutou) de Lopola
3°- Absence d'infrastructures scolaires [Construction et équipement Populations de |Gouvernement et collectivités

adéquates à Bérandjokou et
Moumpoutou

des écoles de Bérandjokou et
Moumpoutou

Bérandjokou et
de Mompoutou

locales (salaires des professeurs.)
Préfecture (cahiers des charges et
taxes de superficie) pour les autres
localités

4

Absence d'infirmeries adéquates à
Bérandjokou et Moumpoutou

Construction et équipement
des centres de santé de
Bérandjokou et Moumpoutou

Populations de
Bérandjokou et
de Mompoutou

Gouvernement et collectivités
locales (salaires des infirmiers.)
Préfecture (cahiers des charges et
taxes de superficie) pour les autres
localités

5°-

Absence de puits d'eau potable à
Bérandjokou et Moumpoutou

Construction des puits d'eau
potable Bérandjokou,
Moumpoutou

Populations de
Bérandjokou et
de Mompoutou

Préfecture (cahiers des charges et
taxes de superficie) pour les autres
localités

UFA LOPOLA - FRM -— 2003 — Actualisation 2007

Page 67

FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

L'ensemble des orientations données à ce programme de contribution sociale de BPL reste très
ambitieux, à la fois pour la société forestière qui doit, d'abord, installer son outil de production et
organiser au mieux le développement de Lopola et pour la préfecture qui doit participer au
développement global de la région.

Dans ce programme, les actions jugées prioritaires seront celles pour lesquelles l'engagement de BPL
est le plus attendu les premières années d'application du plan d'aménagement. Toutefois, pour
chacune de ces actions identifiées et proposées il reste à en préciser le contenu technique, à en
déterminer les coûts et les conditions de mise en œuvre. Les dossiers de faisabilité (plus ou moins
complexes et longs suivant les actions à mener) restent à établir.

Le programme d'actions à entreprendre sera nécessairement souple, modulable et progressif dans le
temps. Pourtant des obligations fermes de BPL seront données pour apporter une contribution
régulière et ordonnée au développement social local.

Le maintien d'un dialogue local entre BPL et les autorités administratives et traditionnelles locales, on
devrait même parler d'une certaine complexité entre ces parties prenantes, est une condition de base
pour réussir un développement local et prévenir les conflits.

Ainsi donc, le plan d'aménagement dispose de la donnée sociale de base qui doit lui permettre de
s'inscrire dans la durabilité, l'enjeu maintenant étant d'intégrer pleinement le volet social de
l'aménagement dans les activités courantes de BPL.

En résumé, sur la base des principaux axes d'intervention décrits dans les Tableaux 19, 20 et 21, on
peut prétendre :

+ minimiser les contraintes sociales ;

+ accroître les bénéfices socio-économiques des communautés de la zone du projet ;
+ minimiser les impacts négatifs sur l’environnement ;

+ améliorer les capacités institutionnelles dans la gestion des villages et des conflits ;

+ mieux intégrer l'entreprise forestière au développement socio-économique des villages de la zone
du projet ;

+ situer l'effort d'aménagement de l'UFA Lopola sur le long terme, dans la durabilité.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 68
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

4.2 LE PLAN D'AMÉNAGEMENT ET LA GESTION COMMUNE DES ESPACES FORESTIERS
AVEC LES POPULATIONS LOCALES

La zone du projet est sous l'influence de conditions pédo-climatiques favorables à la réalisation de
cultures agricoles (arachide, maïs, manioc, banane, café, cacao, palmier à huile, etc.). La densité de
la population est encore faible. Les ressources naturelles sont encore importantes et très peu
perturbées. Elles méritent, de ce fait, d'être gérées suivant les principes de gestion concertée entre
BPL et les populations locales.

4.2.1 Identification des zones d’exclusion de l’exploitation forestière : série de
protection

Dans la zone du projet, seul le village de Linganga-Makao, situé à environ 40 km à l'est du Parc
National de Nouabalé-Ndoki, est soumis à un programme spécifique de protection de la flore et de la
faune sauvage. Ce programme est conduit par WCS depuis 1993.

L'analyse qui sera faite ultérieurement des résultats de l'inventaire d'aménagement et de la
cartographie de l'UFA Lopola permettra de délimiter les sites de fort intérêt écologiques ou sensibles.

Ces zones bénéficieront alors d'une gestion appropriée.

4.2.2 Identification des espèces animales et végétales à statut particulier
auprès des populations locales

Dans l'UFA Lopola, il existe un certain nombre d'espèces animales et végétales qui bénéficient déjà
d'un statut particulier auprès des populations locales, du fait de leur place privilégiée dans les clans et
règles ancestrales. Il s'agit des animaux ou arbres totémiques et des arbres tuteurs de chenilles ou
abeilles. La liste, non exhaustive, de ces espèces, établie lors des enquêtes de terrain, est la
suivante :

a)- Animaux totémiques

Il s'agit essentiellement :

+ du corbeau, redouté comme porte malheur ;

+ du hibou et de la chouette, adoptés par les sorciers ;

+ du pic-bœuf, indicateur des saisons et parfait prédateur ;

+ de la panthère (Panthera pardus), domptée pour incarner la force et assurer la protection de la
famille ;

+ du caméléon, symbole de transmutations, dompté pour incarner la force et le pouvoir
d'adaptation.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 69
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

b)- Arbres totémiques, ce sont surtout :

+

+

+

l’Alone (Rhodognaphalon brévicuspe), symbole de protection et de longévité ;
l'Emien (Alstonia congensis), symbole de protection et d'invisibilité ;

le Tali (Erytrhrophléum ivorensis), symbole de protection et de purification.

c)- Arbres nourriciers de chenilles, il s’agit surtout de:

+

+

+

+

+

Sapelli (Entandrophragma cylindricum) ;

Essia ou Abalé (Petersiathus macrocarpus) ;
Kosipo (Entandrophragma condolei) ;

Tiama (Entandrophragma angolense) ;

Rikio (Uapacca guineensis) ;

Faux Tali ou Mékogho (Pachyelasma tessmanii) ;
Azobé (Lophira alata) ;

Bété (Mansonia altissima) ;

Essessang (Ricinodendron heudeloti).

d)- Arbres porteurs d’abeilles, ce sont surtout :

le Padouk (Mansonia altissima),

l'Essia ou Abalé (Mpetersiathus macrocarpus),
l'Irvingia ou Payo (Irvingia excelsa),

l’'Essessang (Ricinodendron heudeloti),

le Parasolier (Musanga cecropioides),

l’'Azobé (Lophira alata),

le Faux Tali ou Mékogho (Pachyelasma tessmanii),
le Tali (Erytrhrophléum ivorensis),

l’Acajou (Khaya anthothéca).

Certains animaux de cette liste font déjà partie de la liste des espèces protégées par les lois et

règlements de faune du Congo. Pour les autres, il conviendra de vérifier leur situation locale (niveau

de pression, densité, etc.) et de préciser dans le cadre des documents de gestion de l'UFA Lopola les
règles de gestion pour les espèces végétales et animales.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 70
FORET UFA LOPOLA
æ RESSOURCES |
+ } MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Dans le cas des arbres, pour la plupart appartenant au groupe des essences potentiellement
exploitables, il conviendra de veiller à ce que le prélèvement de ces essences ne remette pas en
cause la pérennité de l'espèce et qu'un nombre suffisant de pieds soit préservé au moment de
l'exploitation, dans certains secteurs au moins, ceux plus fréquentés par les populations locales.

4.2.3 Identification des espaces forestiers conjoints nécessitant une
concertation avec l’activité d'exploitation forestière

Dans l'UFA Lopola des surfaces seront réservées à un usage agricole. Ces surfaces pourront aussi
faire l’objet d’une production forestière durable associée à la pratique agricole.

Dans le cas de l'UFA Lopola, les zones à proximité immédiate des villages de Lopola, Bérandjokou,
Mompoutou et Kenga de Mindzoukou seront à considérer dans le détail, compte-tenu des enjeux
agricoles.

4.2.4 Identification des activités alternatives et autres mesures
d’accompagnement nécessitant une concertation préalable avec BPL

Les personnes implantées dans la zone et qui sont directement liées aux activités de BPL malgré un
revenu suffisant ont déjà des activités alternatives, qui leur permettent de compléter le salaire perçu.

L'implantation des sites forestiers et la mise en place, notamment par BPL, des infrastructures de
communication, favorisent le développement des échanges commerciaux, qu'il faut mettre à profit en
termes de pêche et d'agriculture. Or la chasse commerciale est une des activités qui s'est développée
le plus. L'UFA Lopola est encore riche en espèces de flore et de faune sauvages. Dans la recherche
accrue de l'approvisionnement de la base vie de Lopola et de l'amélioration des revenus des
communautés locales, le territoire de l'UFA Lopola risque de subir la forte pression des chasseurs
clandestins et des braconniers, pour des prélèvements incontrôlés de gibier.

Aussi, en prévision des effets négatifs que ceci aurait sur la faune sauvage, il est important de :

+ faire connaître la réglementation en vigueur pour la gestion de la faune sauvage, et veiller à son
application ;

+ définir et mettre en œuvre un règlement intérieur sur la gestion de la faune ;

+ mettre en œuvre une gestion consensuelle de la faune dans la zone du projet. Cette action passe
par la mise en place d'organes permanents de gestion de la faune, comme le comité de gestion
de la faune (organe mixte composé des représentants des populations locales, de l'État, de
l'entreprise et des chasseurs) ;

+ organiser les écogardes pour la surveillance du territoire de l'UFA pour cette approche, rendue
obligatoire par l'administration forestière, BPL s'est déjà engagé à assurer le financement de la
mise en place et du fonctionnement d’une unité de surveillance et de lutte anti-braconnage

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 71
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

(USLAB), et ce conformément aux dispositions de l’article 21 du cahier des charges générales de
la convention d'aménagement et de transformation conclue le 13 novembre 2002 entre BPL et le
Gouvernement congolais (Cf. Annexe 5). Dans la zone de Liganga-Makao, par exemple, il existe
déjà des écogardes. Les activités de braconnage des espèces intégralement protégées ont été
largement réduites, laissant peu à peu la place à la chasse de subsistance.

Afin de valoriser les sources de revenus alternatives au commerce de gibier, le développement des
stratégies pour mettre en place d’autres filières est important. L'organisation d'activités comme
l'élevage des petits animaux, qui contribuent à réduire la pression de la chasse et à fournir des
protéines animales, est une solution à approfondir. À court terme, il ne s'agira pas de promouvoir
l'élevage des animaux sauvages (l'Aulacode, le Céphalophe, l’Athérure, le Sanglier, le Buffle, etc.),
qui n'ont toujours pas réussi dans les villages. Bien au contraire, il s'agira ici de mettre un accent
particulier sur le développement de l'élevage des animaux domestiques (petits ruminants, volaille)
déjà présents dans les villages.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 72
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

5. PRINCIPAUX ENSEIGNEMENTS DE L'ÉTUDE SOCIO-ÉCONOMIQUE DE
L'UFA LOPOLA

La zone du projet Lopola et ses environs commencent à connaître un véritable essor économique
avec le fonctionnement depuis plus de deux ans, des sociétés forestières Mokabi S.A., BPL et Thanry-
Congo. La population de l'UFA Lopola est évaluée, fin 2002, à environ 1800 habitants, elle devrait
doubler d'ici l'année 2024 ou l'année 2037, suivant l'hypothèse de progression de la population. Cette
poussée démographique entraînera inévitablement l'apparition de phénomènes nouveaux,
qu'engendre généralement l'expansion démographique, notamment l'augmentation des prix sur le
marché, le chômage, l’insalubrité et la pollution, l'insécurité.

Actuellement, la vie des communautés locales de l'UFA Lopola, reste encore dominée par une
association entre les cultures agricoles, la pêche, la chasse, la cueillette, et certains emplois offerts
par BPL et WCS.

La forêt dense est très diversifiée et riche en produits forestiers ligneux et non ligneux (faune y
compris).

Malgré une gamme variée d'activités économiques, très peu d’entre elles engendrent des revenus
significatifs pour les populations locales. Ceci contraint la majorité des villageois à vivre en dessous du
seuil de pauvreté et place les exploitants et industriels forestiers, en haut de la hiérarchie des acteurs
privilégiés du développement.

La culture du manioc est largement dominante. La farine ou le pain de manioc, ainsi que la banane
et/ou les patates, la viande de chasse, les légumes et les fruits constituent la base du régime
alimentaire des populations.

Un soutien adapté aux situations particulières permettra de satisfaire les besoins des populations
locales en favorisant l'émergence de petits entrepreneurs locaux. Ceci suscitera la création de
quelques activités nouvelles données à titre indicatif comme :

+ charbonniers pour la carbonisation des déchets de bois,

+ maraîchers pour la production de légumes variés,

+ petits commerçants pour les échanges et flux commerciaux,

Les infrastructures de développement (routes, écoles, habitat durable, infirmeries, marchés, etc.),

l'emploi des jeunes et l'appui à certains programmes agricoles (production de manioc, de banane, de
viande d'élevage, etc.), font partie des problèmes clefs qui préoccupent les communautés locales.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 73
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Les conditions de mise en œuvre des règles de coexistence entre les activités de BPL et celles des
communautés locales ainsi que les mesures d'atténuation des impacts sociaux directs et indirects de
l'exploitation forestière ont été identifiées. De même que :

+

les principaux interlocuteurs locaux représentants des pouvoirs publics (autorités du pouvoir
administratif et du pouvoir coutumier) et des groupes d'intérêt (associations, ONG), capables de
véhiculer de manière fiable une information auprès de la population locale et d'en suivre son
application ;

les éventuels conflits fonciers liés à l'accès à la ressource ligneuse et aux espaces forestiers ;

les besoins sociaux prioritaires de la population (infrastructures, services, fonctionnement) et le
niveau de bien-être social en relation avec l'impact de l'exploitation forestière les ressources
locales d’approvisionnement du personnel de l’entreprise en produits vivriers et autres (produits
d'agriculture, d'élevage, de chasse, de pêche, d'artisanat, etc.) ;

les espaces forestiers et les espèces forestières (végétales et animales) faisant l’objet d’un attribut
particulier (lieu sacre, arbre totémique ou à usage multiple) pour anticiper et limiter les conflits
d'usage liés à l'exploitation forestière.

Ainsi, avec les conclusions de cette étude socio-économique, il sera désormais possible de rendre
plus cohérentes l’ensemble des approches économiques, socioculturelles et écologiques dans l'UFA
Lopola. La mise en œuvre de ces approches, permettra de renforcer l'ensemble des fondements qui
concourent à l'aménagement forestier de l'UFA Lopola.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 74
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

6. CONCLUSION

Cette étude socio-économique présente un diagnostic de la situation sur l'ensemble de l'UFA Lopola
et établit une première base pour développer un mode de gestion plus durable. Les sujets abordés
concernent la prise en compte des besoins sociaux, économiques, culturels des générations actuelles
et futures, ainsi que la préservation des écosystèmes de la concession.

L'étude a en particulier permis de faire l'état de lieux de l'UFA Lopola sur le plan socio-économique et
démographique. Les orientations et les mesures pouvant contribuer à l'amélioration des conditions de
vie des populations locales seront fournies par le Plan d'Aménagement au même titre que les
préconisations quant à l'amélioration des conditions de vie et de travail des agents de BPL, et de leur
famille.

Elle a également décrit la diversité ethnolinguistique et les conditions de vie des populations vivant
dans l'emprise de l'UFA, ainsi que les conditions de vie et les conditions de travail au sein de la
société.

La participation de la population à la gestion des forêts devrait s'apparenter davantage à une
« participation-concertation-consultation » et s'inscrire dans un cadre défini (commission permanente
créée à cet effet ou structures de consultation) pour favoriser la prise en charge des responsabilités
incombant à chaque partie.

L'étude a enfin décrit les caractéristiques des systèmes ruraux de production et les modes de gestion
des ressources naturelles par les populations locales. L'analyse de ces systèmes montre que
l'agriculture est l'activité économique traditionnelle la plus importante au sein de la zone d'emprise. La
chasse constitue la deuxième activité traditionnelle la plus pratiquée, fournissant des protéines
disponibles. La viande de brousse notamment apparaît comme une ressource incontournable dans
cette zone où l'élevage demeure embryonnaire.

Globalement, la forêt dense humide constitue une part essentielle des ressources exploitées par les
populations riveraines de la concession. La forêt revêt une importance capitale pour ces populations
qui y voient un réservoir de produits indispensables à leur survie (espace pour la pratique de
l'agriculture, de la pêche, de la chasse, source de produits pharmaceutiques, de l'exercice des
coutumes traditionnelles, source en eau potable..). La forêt est donc au centre des préoccupations
imposant une exploitation durable amorcée par le processus d'aménagement.

Ce rapport n'est qu'une synthèse de l'ensemble des travaux effectués. Les données de base,
disponibles à la Cellule d'Aménagement, seront utilisées et enrichies lors de la mise en œuvre de
l'aménagement forestier.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 75
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

7. RÉFÉRENCES BIBLIOGRAPHIQUES

Auzel, P. 1995. Evaluation de l'impact de la chasse sur la faune des forêts d'Afrique Centrale, nord
Congo. Wildlife Conservation Society et Université Paris XII, Paris, France.

Auzel P. 1997. Exploitation du milieu et émergence de nouvelles maladies virales : Le cas de
l'exploitation de la faune sauvage des forêts d'Afrique Centrale. Orléans, Université d'Orléans-
Laboratoire Ermes, Mémoire de DEA, 209p.

Auzel, P. and D. Wilkie, 2000. Wildlife use in northern Congo : Hunting in a commercial logging
concession. ” In: Evaluating the sustainability of hunting in tropical forests Eds. J.G. Robinson and
Benett, E.L. New York. Columbia University Press.

Bahuchet, S., 1979. Utilisation de l’espace forestier par les Pygmées, chasseurs-cueilleurs d'Afrique
Centrale. In : Information sur les sciences sociales N°18: pp.999-1019.

Blake, S. 1994. A reconnaissance survey in the Kabo logging concession south of the Nouabalé-
Ndoki Park, Nothern of Congo. Report to USAID, WCS, Government of Congo, GTZ, and the Word
bank.

Borrini-Feyerabend, G., 1997. Population dynamics and conservation. In Beyond Fences : Seeking
Social Sustainability in Conservation. pp 17-21.Eds. UICN, Gland (Switzerland) :

CARPE, 2001. Les produits forestiers non ligneux : potentiels économiques et de conservation. pp
10. Eds. CARPE. Rapport d'activité 2001.

Coquery-Vidrovitch C., 1972. Le Congo au temps des grandes compagnies concessionnaires 1898-
1930. Mouton, Paris.

CTA, 1993. Conserver et transformer le poisson. CTA, Wageningen.

Eves , E. H. 1995. Socio-economic of natural resource utilization in Kabo logging concession of
northern Congo. Report to USAID and WCS.

Éves E. H. et Ruggiero G. R, 1997. Socioeconomics and the sustainability of Hunting in the forests
of Northern Congo (Brazzaville). In: Evaluating the sustainability of hunting in tropical forests. pp. 427-
454. Eds. J.G. Robinson and Beneti, E.L.. New York. Columbia University Press.

Fay, M., Agnagna M. and Moutsambote, JM. 1990. Survey of Nouabalé-Ndoki Region , Northern
Congo. Report to USAID and WCS.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 76
FORET UFA LOPOLA
| RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Moukassa A., 2001. Etude démographique et socio-économique dans la zone périphérique au parc
national Nouabalé Ndoki. WCS/PROGEPP

Naughton-Traves, L. and Weber, W. 2001. Human dimensions of the African rain forest. In : African
Rain Forest Ecology and Conservation. pp. 30-43 eds. W. Weber, L.J.T. White, A. Wedder and L.
Naughton-Treves)

Noss, 2001. Conservation, Development, and ‘the Forest people. In : African Rain Forest Ecology
and Conservation. pp. 313-332 (eds. W. Weber, L.J.T. White, A. Wedder and L. Naughton-Treves)

PROGEPP, 2000; Rapport synthèse des activités du Projet de Gestion des écosystèmes
Périphérique au Parc Nouabalé-Ndoki. WCS.

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 77
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

LISTE DES TABLEAUX

Tableau 1 : Cartes topographiques couvrant l'UFA Lopola ….
Tableau 2 : Constitution du Ministère de l'Economie Forestière et de l'Environnement (en (2005) 9
Tableau 3 : Répartition des précipitations mensuelles moyennes à Impfondo — période 1992 - 2001

(en mm par mois). Source : CTFT, 1973-1976, Inventaires du Nord Congo. … 18
Tableau 4 : Effectifs et répartition de la population par classe d'âge, en nombre d'habitants ts (2002 - fin

Tableau 5 : Effectifs et répartition de la population par groupe social (2002-2 -2006
Tableau 6 : Effectifs et répartition de la population par nationalité (2002-2006)...
Tableau 7 : Niveau scolaire des populations de la zone du projet... nn
Tableau 8 : Projection de la population de la zone du projet (en nombre d'habitants)...
Tableau 9 : Investissements réalisés en 2001 et 2002, programmation 2003 (en milliers de FCFA)
Tableau 10 : Situation de la production et des ventes de BPL par produits (en m°) D
Tableau 11 : Situation du personnel par catégorie socio - professionnelle .
Tableau 12 : Situation du personnel permanent par nationalité
Tableau 13 : Statut professionnel principal des habitants de la zone du projet en nombre d'actifs
Tableau 14 : Typologie des acteurs de production (en nombre de producteurs) en 2002

Tableau 15 : Estimation du nombre de ménages exerçant une activité agricole en 2006
Tableau 16 : Calendrier agricole

Tableau 17 : Calendrier des activités autres que l’agriculture
Tableau 18 : Affectation des principaux produits de récolte et de cueillette nn
Tableau 19 : Forces et faiblesses dans la gestion harmonieuse des espaces et des ressources
forestières dans la zone du projet... .
Tableau 20 : Priorités socio-économiques du ü plan d' aménagement de BPL - A - Mesures liées aux
conditions de vie des travailleurs de BPL et de leurs familles .
Tableau 21 : Priorités socio-économiques du plan d’ aménagement d de BPL - B - Mesures liées aux
conditions de coexistence sur l'UFA Lopola avec les populations locales : pour utilisation

commune des ressources et des espaces forestiers … .
Tableau 22 : Priorités socio-économiques du plan d’ aménagement de BPL - C - Mesures liées à la

contribution de BPL au "soutien des actions de développement d'intérêt collectif" des populations

locales .. 67

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 78
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

LISTE DES CARTES

Carte 1 : Situation géographique de l'UFA Lopola
Carte 2 : Localisation des villages et campements de la zone du projet …
Carte 3 : Carte de répartition de la population et des infrastructures de bas.
Carte 4 : Flux de personnes, marchandises et services
Carte 5 : Terroirs des villages de la zone du projet

LISTE DES PHOTOS

Photo 1 : L'Ibenga au niveau de Bérandjokou ….

Photo 2 : Réunion des femmes de Lopola

Photo 3 : Lever des couleurs à l’école de Lopola
Photo 4 : Equipe de football officielle de BPL en déplacement à Mokabi ….
Photo 5 : Plan de Manioc Photo 6 : Manioc au séchage

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 79
FORET UFA LOPOLA
RESSOURCES }
} MANAGEMENT ETUDE SOCIO-ÉCONOMIQUE

Annexe 1 :

Annexe 2:

Annexe 3:

Annexe 4 :

Annexe 5:

Annexe 6:

ANNEXES

Canevas des entretiens de l'enquête socio-économique et Note de présentation publiée
par BPL.

Résultats complets de l'enquête

Historique des villages

Sensibilisation des populations aux questions de santé
Convention et Cahier des charges de BPL

Règlement intérieur de BPL

UFA LOPOLA - FRM - 2003 — Actualisation 2007 Page 80
